              Case 20-23348-PDR         Doc 14     Filed 12/22/20     Page 1 of 106




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

In re:

TAMARAC 10200, LLC and                               Case No. 20-bk-23346-PDR
UNIPHARMA, LLC,                                      Case No. 20-bk-23348-PDR

         Debtors1.                                   Chapter 11 Cases
                                                     (Jointly Administered)
___________________________________/

                      GLOBAL NOTES AND STATEMENT OF
                LIMITATIONS, METHODOLOGY, AND DISCLAIMER
               REGARDING THE DEBTORS’ SCHEDULES OF ASSETS
            AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”), are
filing their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “SOFAs”, and together with the “Schedules,” collectively, the “Schedules
and Statements”) in the United States Bankruptcy Court for the Southern District of Florida (the
“Bankruptcy Court”). The Debtors, with the assistance of their Chief Restructuring Officer
(defined below) and advisors, prepared the Schedules and Statements in accordance with section
521 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 1007 of the Federal
Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

        These global notes (the “Global Notes”) are incorporated by reference in, and comprise
an integral part of, the Schedules and Statements, and should be referred to and reviewed in
connection with any review of the Schedules and Statements. Nothing contained in the
Schedules and Statements shall constitute a waiver of any of the Debtors’ rights or an admission
with respect to their Chapter 11 Cases (defined herein), including, without limitation, any issues
involving equitable subordination, offsets or defenses, causes of action arising under the
provisions of chapter 5 of the Bankruptcy Code and any other relevant applicable laws to recover
assets or avoid transfers.

       1.      Description of the Case. On the Petition Date, each of the Debtors filed a
voluntary petition for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Court
(the “Chapter 11 Cases”). The Debtors’ have been assigned the above-referenced case numbers
and the Chapter 11 Cases are being jointly administered under lead Case No. 20-bk-23346-PDR.
The Debtors are currently operating their business as debtors-in-possession.


1
    The last four digits of each Debtor’s federal tax identification number are Tamarac 10200, LLC
    (2050) and Unipharma, LLC (8962). The address of the Debtors is 10200 N.W. 67th Street, Tamarac,
    FL 33321.
             Case 20-23348-PDR         Doc 14       Filed 12/22/20   Page 2 of 106




        2.      Summary of Reporting Policies. Neil F. Luria, the court-approved Chief
Restructuring Officer (the “Chief Restructuring Officer”) of each of the Debtors, has signed the
Schedules and Statements. In reviewing and signing the Schedules and Statements, Mr. Luria
has necessarily relied upon the efforts, statements, and representations of the Debtors’ current
management which has been in place since November 10, 2020, and employees of the Debtors
who were in the employ of the Debtors prior to the involvement of the current management
team. The Schedules and Statements have been prepared and filed within 15 days of the Petition
Date (defined herein) in order to comply with a particular “bankruptcy milestone” set forth in the
agreement providing the Debtors with debtor-in-possession financing [ECF No. 20, ECF p. 170
out of 194 pages at §5.01(s)(v)] and a proposed sale agreement [ECF No. 19, ECF p. 95 out of
178 pages at §7.3(e)], both of which required the Debtors to file their Schedules and Statements
within 14 days of the Petition Date. With the approval of the Debtors’ lender under the debtor-
in-possession lending arrangement and the proposed stalking-horse bidder under the proposed
sale agreement, this 14-day deadline was extended by one additional day by the Order Granting
Debtors’ Ex Parte Motion for Extension of Time to File Schedules and Statements of Financial
Affairs [ECF No. 105], which authorized the Debtors, through December 22, 2020, to file their
Schedules and Statements. The Chief Restructuring Officer has exercised best efforts to ensure
that the Schedules and Statements are accurate and complete based on information that was
available at the time of preparation; however, inadvertent errors or omissions may have occurred.
A significant amount of disclosures contained in the Schedules and Statements are derived from
historical information maintained by the Debtors prior to November 10, 2020, when prior
management was in place at the Debtors. The information has not been audited. Mr. Luria has
not (and could not have) personally verified the accuracy of each such statement and
representation, including statements and representations concerning amounts owed to creditors
and their addresses. Accordingly, the Debtors reserve the right, as expressly provided for by
Bankruptcy Rule 1009(a) to amend each of the Schedules and Statements from time to time as
may be necessary or appropriate. In addition, the following conventions were adopted by the
Debtors in the preparation of the Schedules and Statements:

               (a)     Reporting Date. The Debtors’ Schedules and Statements were prepared
with data as near as possible to the Petition Date.

              (b)     Book Value. Unless otherwise noted, the carrying value on the Debtors’
books (net book value), rather than the current market values, of the Debtors’ interests in
property and of the Debtors’ liabilities, is reflected on each Debtor’s Schedules and Statements.
Unipharma also employs all of the Debtors’ personnel and handles all cash receipts and
disbursements for the Debtors.

                (c)    Causes of Action. Despite reasonable and good faith efforts, the Debtors
may not have identified and/or set forth all of their causes of action (filed or potential) against
third parties as assets in their Schedules and Statements. The Debtors reserve all rights with
respect to any causes of action and nothing in the Global Notes or the Schedules and Statements
shall be deemed a waiver of any such causes of action. Similarly, in instances where the Debtors
are defendants in lawsuits or other disputes, nothing in the Global Notes or the Schedules and
Statements shall be deemed as an admission or determination with respect to, or a waiver of any
defense or objection to, such causes of action, and all of the Debtors’ defenses, objection and
other rights with respect to such causes of action are hereby preserved.
                                                2
             Case 20-23348-PDR           Doc 14       Filed 12/22/20   Page 3 of 106




               (d)     Schedule D. Except as otherwise agreed in accordance with a stipulation
or agreed order or any other order entered by the Bankruptcy Court, the Debtors reserve their
rights to dispute or challenge the validity, perfection or immunity from avoidance of any lien
purported to be granted or perfected in any specific asset to a secured creditor listed on Schedule
D. Holders of secured claims by virtue of holding setoff rights against the Debtors are not
included on Schedule D.

                (e)     Schedule G. While reasonable best efforts have been made to ensure the
accuracy of Schedule G, inadvertent errors or omissions may have occurred. The Debtors
reserve their rights to dispute the validity, status or enforceability of any contracts, agreements or
leases set forth in Schedule G and to amend or supplement such Schedule as necessary.
Additionally, the placing of a contract or lease onto this Schedule shall not be deemed an
admission that such contract is an executory contract or unexpired lease, or that it is necessarily a
binding, valid and enforceable contract.

        The contracts, agreements and leases listed on Schedule G may have expired or may have
been terminated, assigned, modified, amended and/or supplemented from time to time by various
amendments, change orders, restatements, waivers, estoppel certificates, letters and other
documents, instruments, and agreements which may not be listed therein. It is possible that any
lease listed on Schedule G may contain renewal options, guarantees of payment, options to
purchase, rights of first refusal, rights to lease additional space and other miscellaneous rights.
Such rights, powers, duties and obligations are not set forth on Schedule G. Certain of the
agreements listed on Schedule G may be in the nature of conditional sales agreements or secured
financings, and the inclusion of these agreements on Schedule G is not an admission that the
agreement is an executory contract, financing agreement or otherwise

               (f)      Schedule H. Lists those parties potentially liable for material debts and
obligations of the Debtors, based upon information currently available and may not be a
complete list of all guarantors or co-obligors.

               (g)     Gross Revenues. Each Debtor reports its own gross revenue.

               (h)     Payments to Creditors and Insiders. On the Statement of Financial Affairs
Part 2, question 3, the Debtors have scheduled all known payments made during the 90 days
prior to the Petition Date other than ordinary course wages/expense reimbursements of
employees. Additionally, payments (including pre-petition retainers) made to the Debtors’
professionals prior to the Petition Date are listed in Part 6 of the Statement of Financial Affairs,
question 11.

       3.      Claims. The Debtors’ Schedules identify creditors and set forth the Debtors’
estimates of the claims of creditors as of the Petition Date. Such Schedules may not have
captured all claims. Claim amounts will be amended as appropriate for any such items
subsequently identified.

        4.     Employee Claims. The Bankruptcy Court entered an order granting the Debtors
authority to pay certain prepetition and post-petition employee wages, salaries, benefits and other
obligations. Pursuant to such authority, the Debtors made post-petition payments on account of

                                                  3
             Case 20-23348-PDR         Doc 14       Filed 12/22/20   Page 4 of 106




prepetition employee-wage obligations. Accordingly, the Debtors believe that all employee
claims for prepetition amounts for which the Debtors received authorization to make payment
either have been satisfied or are in the process of being satisfied. Accordingly, such claims are
not listed on Schedule E.

       5.      Disputed, Contingent and/or Unliquidated Claims. Schedules D, E and F permit
the Debtors to designate a claim as disputed, contingent and/or unliquidated. A failure to
designate a claim on any of the Schedules and Statements as disputed, contingent and/or
unliquidated does not constitute an admission that such claim is not subject to objection. The
Debtors reserves the right to dispute or assert offsets or defenses to any claim reflected on these
Schedules and Statements as to nature, amount, liability or status, or to otherwise subsequently
designate any claim as disputed, contingent, or unliquidated.

        6.     Global Notes Control. In the event that the Schedules and Statements differ from
the foregoing Global Notes, the Global Notes shall control.



                       * * * END OF GLOBAL NOTES * * *
         * SCHEDULES AND STATEMENTS BEGIN ON THE FOLLOWING PAGE *




10236558-2




                                                4
                                         Case 20-23348-PDR                                     Doc 14                Filed 12/22/20                         Page 5 of 106

 Fill in this information to identify the case:

 Debtor name            Unipharma, LLC

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)               20-bk-23348-PDR
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        7,409,816.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $       72,959,151.45

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $       80,368,967.45


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $       72,238,384.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           613,098.98

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       86,909,695.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $        159,761,177.98




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                  Case 20-23348-PDR                     Doc 14      Filed 12/22/20           Page 6 of 106

 Fill in this information to identify the case:

 Debtor name          Unipharma, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-bk-23348-PDR
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No.   Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                              $5,722.27



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     J.P. Morgan Chase Bank, N.A.                           Operating Account                3110                                  $229,155.00



                                                                            Portfolio Management
            3.2.     Morgan Stanley                                         Active Asset Account             0109                                       $304.18




            3.3.     Morgan Stanley                                         Active Assets Account            5109                                     $1,088.92



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                   $236,270.37
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                  Case 20-23348-PDR                     Doc 14      Filed 12/22/20       Page 7 of 106

 Debtor           Unipharma, LLC                                                             Case number (If known) 20-bk-23348-PDR
                  Name




           7.1.    Utility Deposits                                                                                                    $41,511.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment
                   Prepaid Insurance balances for Management Liability, Umbrella Policy, Employment
                   Insurance, Flood, Product Recall, Commercial Property, Cargo & Inventory, Workers'
                   Compensation, Excess Directors & Officers, Cyber and General Liability-Commercial.
           8.1.    Tamarac prepaid insurances for Commercial Property and Flood.                                                      $566,286.00




           8.2.    Receivable due from SALVAT                                                                                         $145,785.00




           8.3.    Consultant Fees                                                                                                     $31,209.00




           8.4.    Shop Supplies                                                                                                        $1,009.00




           8.5.    IT Licenses                                                                                                          $1,162.00




           8.6.    Professional Fees                                                                                                  $106,654.00




           8.7.    Calibration                                                                                                         $24,592.00




           8.8.    Alarm Monitoring                                                                                                      $308.00




           8.9.    Licenses and Fees                                                                                                    $2,604.00



           8.10
           .    Preventative Maintenance                                                                                               $26,199.00



           8.11
           .    Membership & Subscription                                                                                              $10,185.00



           8.12
           .    Marketing                                                                                                              $30,923.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                  Case 20-23348-PDR                     Doc 14         Filed 12/22/20            Page 8 of 106

 Debtor         Unipharma, LLC                                                                    Case number (If known) 20-bk-23348-PDR
                Name


            8.13
            .    Professional Fees Retainer                                                                                                 $334,152.00




 9.         Total of Part 2.                                                                                                          $1,322,579.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           654,358.00   -                             12,568.00 = ....                 $641,790.00
                                              face amount                           doubtful or uncollectible accounts
                                              Accounts Receivable, Gross AR as of 12/7/2020


 12.        Total of Part 3.                                                                                                            $641,790.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.        Raw materials
            Raw Materials                             12/7/2020                       $1,001,870.00        Net Book Value                 $1,001,869.90



 20.        Work in progress
            Work in process -
            Consists of WIP, filled
            products and bulk
            compound                                  12/7/2020                         $200,310.00        Net Book Value                   $200,309.88



 21.        Finished goods, including goods held for resale
            Finished Goods                            12/7/2020                       $1,176,837.00        Net Book Value                 $1,176,837.45



 22.        Other inventory or supplies
            Min Stock Support
            Production                                12/7/2020                           $55,333.00       Net Book Value                    $70,439.59

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                  Case 20-23348-PDR                     Doc 14      Filed 12/22/20       Page 9 of 106

 Debtor         Unipharma, LLC                                                                Case number (If known) 20-bk-23348-PDR
                Name



           Spare Parts                                12/7/2020                      $163,920.00     Net Book Value                    $164,607.05


           Supplies - Micro                           12/7/2020                       $19,328.00     Net Book Value                     $19,328.22


           Packaging - Consists of
           pouches, laminates,
           inserts, bottles, inner
           cartons-primary boxes
           and shipping cartons                       12/7/2020                      $684,657.00     Net Book Value                    $684,657.35


           Labels                                     12/7/2020                      $199,272.99     Net Book Value                    $199,271.64


           Product Filters                            12/7/2020                       $39,962.00     Net Book Value                     $39,962.00


           Resin                                      12/7/2020                      $224,620.00     Net Book Value                    $224,620.00



 23.       Total of Part 5.                                                                                                     $3,781,903.08
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                       106,001.00 Valuation method         Net Book Value    Current Value         106,001.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Furniture                                                                 $236,654.00     Net Book Value                    $236,654.00



 40.       Office fixtures


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                 Case 20-23348-PDR                     Doc 14      Filed 12/22/20        Page 10 of 106

 Debtor         Unipharma, LLC                                                                Case number (If known) 20-bk-23348-PDR
                Name

           Fixtures and Improvements                                               $8,954,510.00     Net Book Value                 $8,954,510.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           IT Software                                                               $425,039.00     Net Book Value                    $425,039.00


           IT Hardware                                                                $54,490.00     Net Book Value                     $54,490.00


           IT Network Infrastructure                                                 $257,944.00     Net Book Value                    $257,944.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                        $9,928,637.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Lab Equipment                                                           $1,069,433.00     Net Book Value                 $1,069,433.00


           Machinery                                                              $39,105,123.00     Net Book Value               $39,105,123.00


           Equipment                                                               $1,112,311.00     Net Book Value                 $1,112,311.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                 Case 20-23348-PDR                      Doc 14     Filed 12/22/20          Page 11 of 106

 Debtor         Unipharma, LLC                                                                Case number (If known) 20-bk-23348-PDR
                Name

            Construction, includes (-$223,105.00) which is
            a 2018 audited adjustment currently under
            investigation, will be amended                                        $11,311,697.00       Net Book Value                $11,311,697.00


            Construction Management                                                $1,188,543.00       Net Book Value                  $1,188,543.00


            Capitalized Interest                                                   $1,500,850.00       Net Book Value                  $1,500,850.00



 51.        Total of Part 8.                                                                                                      $55,287,957.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Building located at
                     10200 N.W. 67th
                     Street, Tamarac, FL
                     33301                                Owner                    $7,409,816.00       Net Book Value                  $7,409,816.00




 56.        Total of Part 9.                                                                                                        $7,409,816.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                 Case 20-23348-PDR                     Doc 14      Filed 12/22/20        Page 12 of 106

 Debtor         Unipharma, LLC                                                                Case number (If known) 20-bk-23348-PDR
                Name


     No.    Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademarks (see attached Exhibit 4)                                      $155,996.00                                       $155,996.00


            Patents and patent applications (see attached
            exhibit 3)                                                                 Unknown                                           Unknown



 61.        Internet domain names and websites
            Internet domain names (see attached exhibit 2)                             Unknown                                           Unknown



 62.        Licenses, franchises, and royalties
            Material Licenses (see attached exhibit 1)                                 Unknown                                           Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                      $155,996.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                 Case 20-23348-PDR                     Doc 14      Filed 12/22/20        Page 13 of 106

 Debtor         Unipharma, LLC                                                               Case number (If known) 20-bk-23348-PDR
                Name

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Debt Issuance Cost                                                                                                         $467,428.00



           Discount on Debt Instrument                                                                                            $1,136,591.00


           Receivable due from Reinaldo Santamarta for
           $31,628.00 net of the 100% allowance for doubtful
           accounts netting his receivable balance to $0.                                                                                    $0.00




 78.       Total of Part 11.                                                                                                    $1,604,019.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                    Case 20-23348-PDR                             Doc 14              Filed 12/22/20                 Page 14 of 106

 Debtor          Unipharma, LLC                                                                                      Case number (If known) 20-bk-23348-PDR
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $236,270.37

 81. Deposits and prepayments. Copy line 9, Part 2.                                                             $1,322,579.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $641,790.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $3,781,903.08

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                      $9,928,637.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                $55,287,957.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $7,409,816.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                $155,996.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,604,019.00

 91. Total. Add lines 80 through 90 for each column                                                       $72,959,151.45             + 91b.            $7,409,816.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $80,368,967.45




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                     Case 20-23348-PDR                     Doc 14           Filed 12/22/20         Page 15 of 106

 Fill in this information to identify the case:

 Debtor name          Unipharma, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)              20-bk-23348-PDR
                                                                                                                                            Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                    12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    NHTV ULM Holding LLC                          Describe debtor's property that is subject to a lien            $72,238,384.00                   Unknown
        Creditor's Name                               Building located at 10200 N.W. 67th Street,
        Attn: Frederik Wijsenbeek                     Tamarac, FL 33301
        c/o MS Capital Partners
        Adviser Inc.
        1585 Broadway
        New York, NY 10036
        Creditor's mailing address                    Describe the lien
                                                      Senior Secured Lien on all assets
        frederik.wijsenbeek@morg                      Is the creditor an insider or related party?
        anstanley.com                                  No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        9/28/2018                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                         $72,238,384.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                  00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14             Filed 12/22/20               Page 16 of 106

 Fill in this information to identify the case:

 Debtor name         Unipharma, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)          20-bk-23348-PDR
                                                                                                                                                  Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                     Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      $366,086.57           $366,086.57
           Broward County Tax Collector                              Check all that apply.
           115 S. Andrews Avenue, A100                                Contingent
           Fort Lauderdale, FL 33301                                  Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2020                                                      Tangible Personal Property Tax
           Last 4 digits of account number 7982                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                      $247,012.41           $247,012.41
           Broward County Tax Collector                              Check all that apply.
           115 S. Andrews Ave., A100                                  Contingent
           Fort Lauderdale, FL 33301                                  Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2020                                                      Real Estate Tax
           Last 4 digits of account number 0021                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   34527                                  Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 17 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $110.00
          1000Bulbs                                                           Contingent
          2140 Merritt Drive                                                  Unliquidated
          Garland, TX 75041                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,494.00
          Accutech Instrumentation, Inc.                                      Contingent
          PO BOX 751278                                                       Unliquidated
          Charlotte, NC 28275                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $720.00
          Adams Air & Hydraulics, Inc                                         Contingent
          904 S 20th St.                                                      Unliquidated
          Tampa, FL 33605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $469.00
          ADP Screening & Selection Services                                  Contingent
          P.O. Box 645177                                                     Unliquidated
          Cincinnati, OH 45264-5177                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,878.00
          AEC, Inc                                                            Contingent
          1100 East Woodfield Road                                            Unliquidated
          Schaumburg, IL                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $41,053.00
          Aerotek, Inc.                                                       Contingent
          3689 Collection CTR. DR.                                            Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,324.00
          AGC Electric Inc.                                                   Contingent
          2660 West 79th Street                                               Unliquidated
          Hialeah, FL 33016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 18 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,540.00
          Airgas                                                              Contingent
          PO Box 532609                                                       Unliquidated
          Atlanta, GA 30353-2609                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,578.00
          Akerman LLP                                                         Contingent
          98 Southeast Seventh Street                                         Unliquidated
          Miami, FL 33131                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,524.00
          Allied Electronics Automation                                       Contingent
          7151 Jack Newell Blvd S.                                            Unliquidated
          Fort Worth, TX 76118                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $500.00
          Amanda Vivas Consulting LLC,                                        Contingent
          421 NE 6TH ST. # 525                                                Unliquidated
          Fort Lauderdale, FL 33304                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $697.00
          Amazon                                                              Contingent
          410 Terry Ave. North                                                Unliquidated
          Seattle, WA 98109-5210                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Balance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $56.00
          AmeriGas                                                            Contingent
          PO Box 371473                                                       Unliquidated
          Pittsburgh, PA 15250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,220.00
          Ametek Mocon                                                        Contingent
          PO BOX 1450 - NW 8244                                               Unliquidated
          Minneapolis, MN 55485                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 19 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,343.00
          Amphenol Thermometrics, Inc.                                        Contingent
          28690 NETWORK PLACE                                                 Unliquidated
          CHICAGO, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $430.00
          Andersen Material Handling                                          Contingent
          30575 Andersen Ct.                                                  Unliquidated
          Wixom, MI 48393                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,694.00
          ANF Group                                                           Contingent
          2700 Davie Road                                                     Unliquidated
          Davie, FL 33314                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $312.00
          Apex Vending Inc.                                                   Contingent
          2430 West 78 St                                                     Unliquidated
          Hialeah, FL 33016                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,000.00
          Arcoat Coatings Company                                             Contingent
          350 Business Pkwy                                                   Unliquidated
          West Palm Beach, FL 33411                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $629.00
          AT&T                                                                Contingent
          PO BOX 6463                                                         Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,815.00
          B & O Constructors, Inc.                                            Contingent
          624 Woodgate Circle                                                 Unliquidated
          Sunrise, FL 33326                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 20 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,021.00
          Beckman Coulter                                                     Contingent
          Dept. CH 10164                                                      Unliquidated
          Palatine, IL 60055-0164                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,457.00
          BR Supply                                                           Contingent
          Bay View Funding. P.O. Box 204703                                   Unliquidated
          Dallas, TX 75320-4703                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,351.00
          Burkert Contromatic Corp.                                           Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade debt
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,279.00
          Bushidocommerce                                                     Contingent
          4000 Hollywood Blvd, Suite 555-S                                    Unliquidated
          Hollywood, FL 33021                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $108.00
          Caron Products & Services Inc                                       Contingent
          PO Box 715                                                          Unliquidated
          Marietta, OH 45750                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $900.00
          Cintas                                                              Contingent
          P.O. BOX 630910                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $628.00
          Cintas                                                              Contingent
          5050 Kingsley Drive. Lockbox 631025                                 Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 21 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $236.00
          Cintas                                                              Contingent
          P.O. Box 636525                                                     Unliquidated
          Cincinnati, OH 45263                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $41,511.00
          City of Sunrise                                                     Contingent
          10770 West Oakland Park BLVD                                        Unliquidated
          Sunrise, FL 33351                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,933.00
          City of Tamarac                                                     Contingent
          7525 NW 88th Ave                                                    Unliquidated
          Tamarac, FL 33321-2401                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $63.00
          Clayton Industries                                                  Contingent
          P.O. Box Dept. # 2636                                               Unliquidated
          Los Angeles,, CA 90084-2636                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $39,003.00
          Clear Channel Outdoor                                               Contingent
          PO Box 402379                                                       Unliquidated
          Atlanta, GA 30384-2379                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $744.00
          Coastal Industrial Products                                         Contingent
          1005 North Marsh Wind Way                                           Unliquidated
          Ponte Vedra Beach, FL 32802                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $151.00
          Cole Parmer                                                         Contingent
          13927 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693-0139                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 6 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 22 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $205.00
          Comcast Business                                                    Contingent
          PO BOX 530098                                                       Unliquidated
          Atlanta, GA 30353                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $478.00
          Comp-Air Service Co                                                 Contingent
          13195 NW 38th Ave                                                   Unliquidated
          Miami, FL 33054                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $6,837.00
          Conavenca                                                           Contingent
          10215 NW 62ND STREET                                                Unliquidated
          DORAL, FL 33178                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,112.00
          Cornerstone Scientific                                              Contingent
          8209 Market Street                                                  Unliquidated
          Wilmington, NC 28411                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $226.00
          CumminsWagner Co. Inc.                                              Contingent
          P.O. Box 75976                                                      Unliquidated
          Baltimore, MD 21275-5976                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,481.00
          CVS                                                                 Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Accrued Sales Commissions
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $202.00
          Debon Air Mechanical                                                Contingent
          13972 NW 60th Ave                                                   Unliquidated
          Miami Lakes, FL 33014                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Balance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 7 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 23 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $730.00
          DiCentral                                                           Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade Debt
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $499.00
          EGM Manufacturing                                                   Contingent
          10032 NW 53rd Street                                                Unliquidated
          Sunrise, FL 33351                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,756.00
          EMD Millipore Corporation                                           Contingent
          25802 Network Place                                                 Unliquidated
          Chicago, IL 60673-1257                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $202.00
          Evoqua Water Technologies                                           Contingent
          5400 NW 35Th Terrace Suite 101C                                     Unliquidated
          Ft. Lauderdale, FL 00333                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $608.00
          F&S Enterprises                                                     Contingent
          5401 NW 102nd Ave Suite 123                                         Unliquidated
          Sunrise, FL 33351                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,019.00
          Fedex                                                               Contingent
          P.O. Box 660481                                                     Unliquidated
          Dallas, TX 75266-0481                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $564.00
          FESTO corporation                                                   Contingent
          1377 Motor Parkway                                                  Unliquidated
          Islandia, NY 11749                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 24 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,452.00
          Filtechsys Inc.                                                     Contingent
          3030 NE 188th Street Suite 609                                      Unliquidated
          Aventura, FL 33180                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $879.00
          Fisher Scientific                                                   Contingent
          P.O Box 404705                                                      Unliquidated
          Atlanta, GA 30384-4705                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,636.00
          Fona International                                                  Contingent
          1900 Averill Road                                                   Unliquidated
          Geneva, IL 60134                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,804.00
          For Eyes Optical                                                    Contingent
          3601 SW 160th Ave Suite 400                                         Unliquidated
          Miramar, FL 33027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $74,414,320.00
          Global Capital Invest Finance LTD                                   Contingent
          6701 Sunset Drive                                                   Unliquidated
          Suite 100                                                           Disputed
          Miami, FL 33143
                                                                             Basis for the claim:    Unsecured Subordinated Note dated September 28,
          Date(s) debt was incurred 9/28/18
                                                                             2018
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $622,967.00
          Global Capital Invest Finance LTD                                   Contingent
          6701 Sunset Drive                                                   Unliquidated
          Suite 100                                                           Disputed
          Miami, FL 33143
                                                                                            Unsecured Subordinated Note dated September 28,
                                                                             Basis for the claim:
          Date(s) debt was incurred 9/28/18
                                                                             2018. This amount is under investigaton. To be amended.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,050.00
          Google                                                              Contingent
          1600 Amphitheatre Pkwy                                              Unliquidated
          Mountain View, CA 94043                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 25 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,717.00
          Grainger                                                            Contingent
          P.O. Box 419267                                                     Unliquidated
          Kansas City, MT 64141-6267                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,952.00
          HACH Company                                                        Contingent
          PO BOX 389                                                          Unliquidated
          LOVELAND, CO 80539                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200,000.00
          Halodine LLC                                                        Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Advance Customer Deposits
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,876.00
          Harmony Environmental, Inc.                                         Contingent
          3362 Cat Brier Trail                                                Unliquidated
          Harmony,, FL 34773                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,193.00
          Harris & Ford LLC                                                   Contingent
          9307 Eeast 56th Street                                              Unliquidated
          Indianapolis, IN 46216                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,175.00
          Home Depot                                                          Contingent
          750 N Univeristy Drive                                              Unliquidated
          Coral Springs, FL 33071                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $595.00
          IDEXX Distribution, Inc.                                            Contingent
          P.O. Box 101327                                                     Unliquidated
          Atlanta, GA 30392-1327                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 26 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,085.00
          IFM Efector Inc                                                     Contingent
          P.O. Box 8538-307                                                   Unliquidated
          Malvem, PA 19171-0307                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,000.00
          IHEARTMEDIA                                                         Contingent
          PO BOX 847572                                                       Unliquidated
          DALLAS, TX 75284-7572                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $370,734.00
          INK                                                                 Contingent
          806 S DOUGLAS ROAD, SUITE 300                                       Unliquidated
          CORAL GABLES, FL 33134                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,700.00
          Inox Stainless Specialist                                           Contingent
          5809 SW 21 street                                                   Unliquidated
          West Park, FL 33023                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,259.00
          J.C. White Architectural Interior Produc                            Contingent
          3501 Commerce Parkway                                               Unliquidated
          Miramar, FL 33025                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,433.00
          JC Ehrlich Co. Inc                                                  Contingent
          Brekshire Blvd, Suite 150                                           Unliquidated
          Wyomissing, PA 19610                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $725.00
          Johnson Controls,Inc.                                               Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade debt
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 27 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,900.00
          Jose M. Alvarado Landscaping                                        Contingent
          7721 NW 30th Street                                                 Unliquidated
          Hollywood, FL 33024                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,419.00
          KHOU-TV                                                             Contingent
          P.O. BOX 637386                                                     Unliquidated
          Cincinnati, OH 45263-7386                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $56.00
          Kings III Of America, Inc                                           Contingent
          751 Canyon Dr. Ste 100                                              Unliquidated
          Coppell, TX 75019                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $510.00
          LF Of America                                                       Contingent
          7700 Congress Ave. Suite 1120                                       Unliquidated
          Boca Raton,, FL 33487                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,700.00
          Lope Alejandro Tapia                                                Contingent
          9862 NW 52nd TER                                                    Unliquidated
          Doral, FL 33178                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,283.00
          Malvern Panalytical Inc.                                            Contingent
          117 Flanders Road                                                   Unliquidated
          Westborough, MA 01581                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,799.00
          Marko Magolnick Attorneys at Law                                    Contingent
          3001 SW 3rd Ave                                                     Unliquidated
          Miami, FL 33129                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 12 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 28 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,154.00
          McMaster-Carr                                                       Contingent
          1901 Riverside Parkway                                              Unliquidated
          Douglasville, GA 30135                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,709.00
          Medical Technology Associates Inc                                   Contingent
          6651 102nd Ave. N.                                                  Unliquidated
          Pinellas Park, FL                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,005.00
          Mettler Toledo LLC                                                  Contingent
          23669 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,139.00
          Microbiologics, Inc                                                 Contingent
          200 Cooper Ave N                                                    Unliquidated
          St. Cloud, MN 56303                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,363.00
          Microconsult., Inc                                                  Contingent
          3218 Commander Dr. Suite 100                                        Unliquidated
          Carrollton, TX 75006                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $347.00
          Microgenics Corporation                                             Contingent
          7055 Collections Center Dr                                          Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,249.00
          Midwest Production Supply                                           Contingent
          12201 Wood Lake Drive                                               Unliquidated
          Burnsville, MN 55337                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 13 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 29 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,200.00
          Monkey Films                                                        Contingent
          1493 Majestic Terrace                                               Unliquidated
          Fort Lauderdale, FL 33327                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,258.00
          Mountain Filtration Systems                                         Contingent
          500 Tennyson Ave                                                    Unliquidated
          Altoona, PA 16602                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,357.00
          MSM Packaging Solutions                                             Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade debt
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $690.00
          Office Depot                                                        Contingent
          PO Box 1413                                                         Unliquidated
          Charlotte, NC 28201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,010.00
          Pace Analytical                                                     Contingent
          PO Box 684056                                                       Unliquidated
          Chicago,, IL 60695-4056                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,571.00
          Pall Corporation                                                    Contingent
          25 Harbor Park Drive                                                Unliquidated
          Port Washington, NY 11050                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,600.00
          Pallet Consultants Corp                                             Contingent
          810 NW 13th Avenue                                                  Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 14 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 30 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,210.00
          PCA Corrugated & Display, LLC                                       Contingent
          P.O. Box 12485                                                      Unliquidated
          Newark,, NJ 07101-3585                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,400.00
          Pedro Gallinar & Associates PA                                      Contingent
          6701 Sunset Drive                                                   Unliquidated
          Miami, FL 33143                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,106.00
          Perkin Elmer                                                        Contingent
          13633 Collections Center Drive                                      Unliquidated
          Chicago, IL 60693-0136                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,684.00
          Pharmaloop                                                          Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Advance Customer Deposits
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,734.00
          Pinkerton Consulting & Investigation Inc                            Contingent
          P.O. Box 406394                                                     Unliquidated
          Atlanta, GA 30384-6394                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $1,601,497.00
          PPP Loan                                                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade Debt
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,544.00
          Process Technologies, Inc                                           Contingent
          9404 E. Broadway Ave                                                Unliquidated
          Tampa, FL 33619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 15 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 31 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,148.00
          Quality Chemical Laboratories                                       Contingent
          3220B Corporate Drive                                               Unliquidated
          Wilmington, NC 28405                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,533.00
          Quill                                                               Contingent
          P.O. Box 37600                                                      Unliquidated
          Philadelphia, PA 19101-0600                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $8,731,718.00
          Raimundo J. Santamarta                                              Contingent
          1500 Island Blvd.                                                   Unliquidated
          Aventura, FL 33160                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured Subordinated Note dated September 28,
          Last 4 digits of account number                                    2018
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $375.00
          Red Wing Shoes                                                      Contingent
          PO BOX 844329                                                       Unliquidated
          Dallas, TX 75284-4329                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,066.00
          REMEL Inc                                                           Contingent
          12076 Santa Fe Trail Dr.                                            Unliquidated
          Lenexa, KS 66215                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $37,003.00
          Resources Global Professionals                                      Contingent
          PO BOX 740909                                                       Unliquidated
          LOS ANGELES, CA 90074-0909                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $175.00
          Ritz Safety, LLC                                                    Contingent
          P.O. Box 713139                                                     Unliquidated
          Cincinnati, OH 45271-3139                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 16 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 32 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $261,577.00
          Rommelag                                                            Contingent
          Mayenner Straise 18-20                                              Unliquidated
          Waiblingen 01332-0000                                               Disputed
          Germany
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,359.00
          RPT Locking & Security Ent.                                         Contingent
          457 Cactus Circle                                                   Unliquidated
          Boca Raton, FL 33487                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,490.00
          Securitas Security Services USA                                     Contingent
          P.O. BOX 403412                                                     Unliquidated
          Atlanta, GA 30384-3412                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,680.00
          Serrano, Sarah M                                                    Contingent
          3370 Northeast 190th Street                                         Unliquidated
          Apt 911                                                             Disputed
          Miami, FL 33180
                                                                                            Accrued bonuses in excess of per individual limit and
                                                                             Basis for the claim:
          Date(s) debt was incurred
                                                                             earned more than 180 days prior to petition date
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $811.00
          Sherwin Williams                                                    Contingent
          6741 W Sunrise Blvd                                                 Unliquidated
          Plantation, FL 33313-6029                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $768.00
          Shred-It USA                                                        Contingent
          28883 Network Place                                                 Unliquidated
          Chicago, IL 60673-1288                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,602.00
          Sigma-Aldrich                                                       Contingent
          P.O. Box 535182                                                     Unliquidated
          Atlanta, GA 30353-5182                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 33 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $665.00
          Spectrum Chemical MFG Corp.                                         Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade debt
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,557.00
          Spectrum Packaging Corp                                             Contingent
          3640 Princeton Oaks Street                                          Unliquidated
          Orlando, FL 32808                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $548.00
          Star Process and Control, LLC                                       Contingent
          102 Mary Alice Park RD, STE 601                                     Unliquidated
          Cumming, GA 30040                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $643.00
          Stericycle Expert Solutions                                         Contingent
          27314 Network Place                                                 Unliquidated
          Chicago, IL 60673-1273                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $573.00
          Steris Corporation                                                  Contingent
          5960 Heisley Road                                                   Unliquidated
          Mentor, OH 44060                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $5,321.00
          Stilmas Americas Inc.                                               Contingent
          6-3250 Harvester Rd                                                 Unliquidated
          Burlington, Ontario L7N 3W9                                         Disputed
          CA
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $38,928.00
          The Creative Hub LLC                                                Contingent
          3811 NW 2nd Ave                                                     Unliquidated
          Miami,, FL 33127                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 18 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 34 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $144.00
          The Stamp Maker                                                     Contingent
          334 South Harvey St                                                 Unliquidated
          Plymouth, MI 48170                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $230.00
          Thomas Scientific                                                   Contingent
          1654 High Hill Road                                                 Unliquidated
          Swedesboro, NJ 08085                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $277.00
          Tinlof Technologies, Inc.                                           Contingent
          21011 Johnson Street, Unit 124                                      Unliquidated
          Pembroke, FL 33029                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $24,875.00
          Trafa Pharmaceutical Supplies, LLC                                  Contingent
          140 Padgette Street Unit D                                          Unliquidated
          Chicopee, MA 01022                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Balance transfer from PO 191485 to PO
          Last 4 digits of account number                                    200290
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,846.00
          Trescal, Inc.                                                       Contingent
          2606 Solution Center                                                Unliquidated
          Chicago, IL 60677                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,924.00
          U-Line                                                              Contingent
          PO Box 88741                                                        Unliquidated
          Chicago, IL 60680                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $16.00
          U.S. Department of State                                            Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Trade debt
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 19 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 35 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,442.00
          UniFirst                                                            Contingent
          500 S.W. 13th Terrace                                               Unliquidated
          Pompano Beach, FL 33069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,437.00
          United States Plastic Corp.                                         Contingent
          1390 Neubrecht Road                                                 Unliquidated
          Lima,, OH 45801-3120                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $166.00
          UPS Freight                                                         Contingent
          P.O. BOX 650690                                                     Unliquidated
          Dallas, TX 75265-0690                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,474.00
          UPS Package                                                         Contingent
          P.O.BOX 7247-0244                                                   Unliquidated
          Philadelphia, PA 19170-0001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $13.00
          USF Fabrication Inc.                                                Contingent
          3200 w. 84 st                                                       Unliquidated
          Hialeah, FL 33018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $2,595.00
          Venair, INC.                                                        Contingent
          16713 Park Centre Blvd                                              Unliquidated
          Miami Gardens, FL 33169                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,744.00
          VWR International                                                   Contingent
          P.O. BOX 640169                                                     Unliquidated
          Pittsburgh, PA 15264                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 20 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 36 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $4,471.00
          Walgreens                                                           Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Accrued Sales Commissions
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,844.00
          Waste Management                                                    Contingent
          PO BOX 105430                                                       Unliquidated
          Atlanta, GA 30348                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $21,559.00
          Waters Technologies Corporation                                     Contingent
          Dept. CH 14373                                                      Unliquidated
          Palatine, IL 60055-4373                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,027.00
          WB Mason                                                            Contingent
          PO BOX 981101                                                       Unliquidated
          BOSTON, MA 02298-1101                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $7,395.00
          WFOR-TV                                                             Contingent
          29905 Network Place                                                 Unliquidated
          Chicago, IL 60673-1299                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $675.00
          William R. Nash                                                     Contingent
          6401 Nob Hill Rd.                                                   Unliquidated
          Tamarac, FL 33321                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $173.00
          Wright Express - Shell                                              Contingent
          PO Box 4337                                                         Unliquidated
          Carol Stream, IL 60197-4337                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 21 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case 20-23348-PDR                       Doc 14          Filed 12/22/20                 Page 37 of 106

 Debtor       Unipharma, LLC                                                                          Case number (if known)            20-bk-23348-PDR
              Name

 3.141     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $214.00
           Xerox Financial Services                                           Contingent
           P.O. Box 202882                                                    Unliquidated
           Dallas, TX 75320-2882                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $582.00
           Yorkshire Building Services                                        Contingent
           3740 Park Central Blvd. N.                                         Unliquidated
           Pompano Beach, FL 33064                                            Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $296.00
           YRC Freight                                                        Contingent
           P.O. Box 93151                                                     Unliquidated
           Chicago, IL 60673-3151                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      613,098.98
 5b. Total claims from Part 2                                                                            5b.    +   $                   86,909,695.00
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      87,522,793.98




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 22 of 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                 Case 20-23348-PDR                   Doc 14       Filed 12/22/20           Page 38 of 106

 Fill in this information to identify the case:

 Debtor name         Unipharma, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-bk-23348-PDR
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Equipment Lease
              lease is for and the nature of              Agreement dated May
              the debtor's interest                       24, 2019

                  State the term remaining
                                                                                      ADP, LLC
              List the contract number of any                                         One ADP Boulevard
                    government contract                                               Roseland, NJ 07068


 2.2.         State what the contract or                  Vendor Contract dated
              lease is for and the nature of              May 23, 2018
              the debtor's interest

                  State the term remaining
                                                                                      Aerotek Scientific, LLC
              List the contract number of any                                         7301 Parkway Drive
                    government contract                                               Hanover, MD 21076


 2.3.         State what the contract or                  Employee Signed CA,
              lease is for and the nature of              WFH & Assignment
              the debtor's interest

                  State the term remaining

              List the contract number of any                                         Afanador, Veronica
                    government contract


 2.4.         State what the contract or                  Vendor Contract dated
              lease is for and the nature of              March 21, 2016
              the debtor's interest

                  State the term remaining
                                                                                      AGC Electric, Inc.
              List the contract number of any                                         2660 W. 79 Street
                    government contract                                               Hialeah, FL 33016




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 39 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.5.        State what the contract or                   Cylinder Product
             lease is for and the nature of               Vendor Agreement
             the debtor's interest                        dated December 21,
                                                          2017
                  State the term remaining                754 days
                                                                                          Airgas USA, LLC
             List the contract number of any                                              7001 N Military Trl
                   government contract                                                    West Palm Beach, FL 33407


 2.6.        State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Akins, Stony
                   government contract


 2.7.        State what the contract or                   Employment
             lease is for and the nature of               Agreement dated
             the debtor's interest                        November 10, 2020

                  State the term remaining                338 days

             List the contract number of any                                              Alan Petro
                   government contract


 2.8.        State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Alcantara, Edinson
                   government contract


 2.9.        State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Alceus, Harmane
                   government contract


 2.10.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining
                                                                                          Alfonso, Jesus
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 2 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 40 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.11.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Alfonso, Mercedes
                   government contract


 2.12.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Alvarado, Pablo
                   government contract


 2.13.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Alvarez, Yenis
                   government contract


 2.14.       State what the contract or                   Business Solutions
             lease is for and the nature of               Agreement dated
             the debtor's interest                        December 6, 2020

                  State the term remaining
                                                                                          Amazon Services Business Solutions
             List the contract number of any                                              P.O. Box 81226
                   government contract                                                    Seattle, WA 98108


 2.15.       State what the contract or                   Equipment Lease
             lease is for and the nature of               Agreement Dated
             the debtor's interest                        March 31, 2020

                  State the term remaining                844 days
                                                                                          AmeriGas Propane, L.P.
             List the contract number of any                                              Attn: Customer Service Box 965
                   government contract                                                    Valley Forge, PA 19482


 2.16.       State what the contract or                   Insurance Contract -            AmTrust North America
             lease is for and the nature of               Workers Compensation            18851 N.E. 29 Avenue
             the debtor's interest                                                        #406
                                                                                          Aventura, FL 33180
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 3 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 41 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining                244

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Key Employee
             lease is for and the nature of               Retention Payment
             the debtor's interest                        Agreement dated
                                                          November 19, 2020
                  State the term remaining                712 days

             List the contract number of any                                              Angela Urrea
                   government contract


 2.18.       State what the contract or                   Key Employee
             lease is for and the nature of               Retention Payment
             the debtor's interest                        Agreement dated
                                                          November 19, 2020
                  State the term remaining                712 days

             List the contract number of any                                              Antonio Ricci
                   government contract


 2.19.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Avila, Victor
                   government contract


 2.20.       State what the contract or                   Vendor Contract dated
             lease is for and the nature of               October 1, 2015
             the debtor's interest

                  State the term remaining
                                                                                          B&O Constructors Inc.
             List the contract number of any                                              624 Woodgate Circle
                   government contract                                                    Sunrise, FL 33326


 2.21.       State what the contract or                   Vendor Contract dated
             lease is for and the nature of               September 28, 2015
             the debtor's interest

                  State the term remaining
                                                                                          B&O Constructors Inc.
             List the contract number of any                                              624 Woodgate Circle
                   government contract                                                    Sunrise, FL 33326




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 4 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 42 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.22.       State what the contract or                   Vendor Contract dated
             lease is for and the nature of               November 2, 2020
             the debtor's interest

                  State the term remaining
                                                                                          B&O Constructors Inc.
             List the contract number of any                                              624 Woodgate Circle
                   government contract                                                    Sunrise, FL 33326


 2.23.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Bacallao, Jorge
                   government contract


 2.24.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Balaguero, Alina
                   government contract


 2.25.       State what the contract or                   Key Employee
             lease is for and the nature of               Retention Payment
             the debtor's interest                        Agreement dated
                                                          November 19, 2020
                  State the term remaining                712 days

             List the contract number of any                                              Ben Edwards
                   government contract


 2.26.       State what the contract or                   Sales Contract dated
             lease is for and the nature of               October 21, 2020
             the debtor's interest

                  State the term remaining
                                                                                          Bio Dose Pharma, LLC
             List the contract number of any                                              5307 NW 108th Ave.
                   government contract                                                    Sunrise, FL 33351


 2.27.       State what the contract or                   Sales Contract dated
             lease is for and the nature of               October 21, 2020
             the debtor's interest

                  State the term remaining                                                Bio Dose Pharma, LLC
                                                                                          5307 NW 108th Ave.
             List the contract number of any                                              Sunrise, FL 33351
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 5 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 43 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.28.       State what the contract or                   Vendor Contract dated
             lease is for and the nature of               November 21, 2020
             the debtor's interest

                  State the term remaining
                                                                                          Bio Dose Pharma, LLC
             List the contract number of any                                              5307 NW 108th Ave.
                   government contract                                                    Sunrise, FL 33351


 2.29.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Blanco, Maria
                   government contract


 2.30.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Borges, Dalbert
                   government contract


 2.31.       State what the contract or                   Vendor Contract dated
             lease is for and the nature of               March 21, 2019
             the debtor's interest

                  State the term remaining                                                Bram-Cor Pharmaceutical Technologies
                                                                                          Via G. Mercalli 12/A
             List the contract number of any                                              Parma, Italy 43122
                   government contract


 2.32.       State what the contract or                   Professional Services
             lease is for and the nature of               Agreement dated July
             the debtor's interest                        1, 2020

                  State the term remaining                                                Bushidocommerce
                                                                                          4000 Hollywood Blvd
             List the contract number of any                                              Suite 555s
                   government contract                                                    Hollywood, FL 33021


 2.33.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest                                                        Cabrera, Pedro

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 6 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 44 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.34.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Cajamarca, Martin
                   government contract


 2.35.       State what the contract or                   Insurance Contract -
             lease is for and the nature of               Flood
             the debtor's interest

                  State the term remaining                302                             Capital Preferred Insurance Company
                                                                                          18851 NE 29th Ave
             List the contract number of any                                              STE 500
                   government contract                                                    Aventura, FL 33180


 2.36.       State what the contract or                   Vendor Contract dated
             lease is for and the nature of               July 1, 2014
             the debtor's interest

                  State the term remaining
                                                                                          Capmatic Ltd
             List the contract number of any                                              12180 Albert Hudon
                   government contract                                                    Montreal, Quebec H1G 3K7


 2.37.       State what the contract or                   Wholesale Purchase &
             lease is for and the nature of               Distribution Agreement
             the debtor's interest                        dated April 23, 2019

                  State the term remaining
                                                                                          Cardinal Health
             List the contract number of any                                              7000 Cardinal Place
                   government contract                                                    Dublin, OH 43017


 2.38.       State what the contract or                   Sales Contract dated
             lease is for and the nature of               July 15, 2020
             the debtor's interest

                  State the term remaining
                                                                                          Cardinal Health and CVS Safir Sourcing
             List the contract number of any                                              7000 Cardinal Place
                   government contract                                                    Dublin, OH 43017




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 7 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 45 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.39.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Carrera, Angel
                   government contract


 2.40.       State what the contract or                   Professional Services
             lease is for and the nature of               Agreement dated
             the debtor's interest                        October 19, 2020

                  State the term remaining                                                Carter Baldwin Executive Search
                                                                                          200 Mansell Court East
             List the contract number of any                                              Suite 450
                   government contract                                                    Roswell, GA 30076


 2.41.       State what the contract or                   Vendor Contract dated
             lease is for and the nature of               June 3, 2019
             the debtor's interest

                  State the term remaining                                                CBN Solutions
                                                                                          1520 NW 65th Ave
             List the contract number of any                                              Suite 5
                   government contract                                                    Plantation, FL 33313


 2.42.       State what the contract or                   Vendor Contract dated
             lease is for and the nature of               July 15, 2020
             the debtor's interest

                  State the term remaining                966 days                        Charles River Laboratories Inc.
                                                                                          1023 Wappoo Road
             List the contract number of any                                              Suite 43
                   government contract                                                    Charleston, SC 29407


 2.43.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Chheda, Urmi
                   government contract


 2.44.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining
                                                                                          Chua, Lucy
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 8 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 46 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.45.       State what the contract or                   Insurance Contract -
             lease is for and the nature of               Product Liability
             the debtor's interest

                  State the term remaining                25
                                                                                          Chubb Group of Insurance Companies
             List the contract number of any                                              18851 NE 29th Ave 500
                   government contract                                                    Aventura, FL 33180


 2.46.       State what the contract or                   Standard Uniform
             lease is for and the nature of               Rental Service
             the debtor's interest                        Agreement

                  State the term remaining                358
                                                                                          Cintas Corporation, Inc.
             List the contract number of any                                              2401 Vista Parkway
                   government contract                                                    West Palm Beach, FL 33411


 2.47.       State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Clayton Industries
             List the contract number of any                                              P.O. Box Dept. #2636
                   government contract                                                    Los Angeles, CA 90084


 2.48.       State what the contract or                   Contract for Outdoor
             lease is for and the nature of               Advertising
             the debtor's interest

                  State the term remaining
                                                                                          Clear Channel Outdoor, LLC
             List the contract number of any                                              5800 NW 77th Court
                   government contract                                                    Miami, FL 33166


 2.49.       State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Comp-Air Service Co.
             List the contract number of any                                              13195 NW 38th Ave.
                   government contract                                                    Miami, FL 33054


 2.50.       State what the contract or                   Vendor Contract
             lease is for and the nature of                                               Comp-Air Service Co.
             the debtor's interest                                                        13195 NW 38th Ave.
                                                                                          Miami, FL 33054
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 9 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 47 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.51.       State what the contract or                   Professional Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                390
                                                                                          Consilio LLC
             List the contract number of any                                              2850 N. Commerce Pkwy
                   government contract                                                    Miramar, FL 33025


 2.52.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Contreras, Oscar
                   government contract


 2.53.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Cortes Ocasio, Yohana
                   government contract


 2.54.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Cuadros, Gloria
                   government contract


 2.55.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Cumana, Jose
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 10 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 48 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.56.       State what the contract or                   Store Brand Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          CVS Pharmacy, Inc.
             List the contract number of any                                              One CVS Drive
                   government contract                                                    Woonsocket, RI 02895


 2.57.       State what the contract or                   Sales Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                198
                                                                                          CVS Pharmacy, Inc. and CVS Safir Sourcin
             List the contract number of any                                              One CVS Drive
                   government contract                                                    Woonsocket, RI 02895


 2.58.       State what the contract or                   Key Employee
             lease is for and the nature of               Retention Payment
             the debtor's interest                        Agreement

                  State the term remaining                712

             List the contract number of any                                              Daniel Peraza
                   government contract


 2.59.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Davis, Daniel
                   government contract


 2.60.       State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          DebonAir Mechanical, Inc.
             List the contract number of any                                              13972 NW 60 Ave
                   government contract                                                    Miami Lakes, FL 33014


 2.61.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining
                                                                                          Delance, Zenaida
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 11 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 49 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.62.       State what the contract or                   Professional Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                          Deloitte Tax LLP
             List the contract number of any                                              333 SE 2nd Avenue
                   government contract                                                    Miami, FL 33131


 2.63.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Diaz, Jenkinns
                   government contract


 2.64.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Diaz, Jesus
                   government contract


 2.65.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Diaz, Nervis
                   government contract


 2.66.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Difo, Sandro
                   government contract


 2.67.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest                                                        Dingess, Kayla

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 12 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 50 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.68.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Doma, Hemadri
                   government contract


 2.69.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Dorville, Nicole
                   government contract


 2.70.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Duque, Ricardo
                   government contract


 2.71.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Edwards, Benjamin
                   government contract


 2.72.       State what the contract or                   Professional Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                                Elijah Ltd.
                                                                                          2950 Glades Cir
             List the contract number of any                                              STE 3
                   government contract                                                    Weston, FL 33327




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 13 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 51 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.73.       State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Empire Roofing Company Southeast, LLC
             List the contract number of any                                              4615 NW 103 Ave
                   government contract                                                    Sunrise, FL 33351


 2.74.       State what the contract or                   Manufacturing &
             lease is for and the nature of               Equipment Agreement
             the debtor's interest

                  State the term remaining                368
                                                                                          Empowered Diagnostics, LLC
             List the contract number of any                                              3341 W. McNab Road
                   government contract                                                    Pompano Beach, FL 33069


 2.75.       State what the contract or                   Sales Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Empowered Diagnostics, LLC
             List the contract number of any                                              3341 W. McNab Road
                   government contract                                                    Pompano Beach, FL 33069


 2.76.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Espinosa, Pedro
                   government contract


 2.77.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Esposito, Joseph
                   government contract


 2.78.       State what the contract or                   Two-Year Commitment
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                229
                                                                                          Evaristo Cardenas
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 14 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 52 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.79.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Evens, Etienne
                   government contract


 2.80.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Farquaharson, Desroy
                   government contract


 2.81.       State what the contract or                   Insurance Contract -
             lease is for and the nature of               Property
             the debtor's interest

                  State the term remaining                298

             List the contract number of any                                              Federal Insurance Company (Chubb)
                   government contract


 2.82.       State what the contract or                   Insurance Contract -
             lease is for and the nature of               General Liability
             the debtor's interest

                  State the term remaining                25
                                                                                          Federal Insurance Company (Chubb)
             List the contract number of any                                              18851 NE 29th Ave 500
                   government contract                                                    Aventura, FL 33180


 2.83.       State what the contract or                   Insurance Contract -
             lease is for and the nature of               Employment Practices
             the debtor's interest                        Liability

                  State the term remaining                272                             Federal Insurance Company (Chubb)
                                                                                          251 North Illinois
             List the contract number of any                                              Suite 1100
                   government contract                                                    Indianapolis, IN 46204




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 15 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 53 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.84.       State what the contract or                   Insurance Contracts -
             lease is for and the nature of               D&O Entity Liability;
             the debtor's interest                        Employment Practices
                                                          Liability; Fiduciary
                                                          Liability
                  State the term remaining                2141                            Federal Insurance Company (Chubb)
                                                                                          251 North Illinois
             List the contract number of any                                              Suite 1100
                   government contract                                                    Indianapolis, IN 46204


 2.85.       State what the contract or                   Insurance Contract -
             lease is for and the nature of               Property (Tamarac
             the debtor's interest                        10200, LLC)

                  State the term remaining                295                             Federal Insurance Company (Chubb)
                                                                                          3000 Bayport Drive
             List the contract number of any                                              Suite 700
                   government contract                                                    Tampa, FL 33607


 2.86.       State what the contract or                   Insurance Contract -
             lease is for and the nature of               General Liability
             the debtor's interest                        (Tamarac 10200, LLC)

                  State the term remaining                295                             Federal Insurance Company (Chubb)
                                                                                          251 North Illinois
             List the contract number of any                                              Suite 1100
                   government contract                                                    Indianapolis, IN 46204


 2.87.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Feliciano, Yamilette
                   government contract


 2.88.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Felipe, Lorenzo
                   government contract


 2.89.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining                                                Ferrer, Juan D

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 16 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20          Page 54 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

             List the contract number of any
                   government contract


 2.90.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Figueroa, Febel
                   government contract


 2.91.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Flores-Wilmer
                   government contract


 2.92.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Forcada, Alfredo
                   government contract


 2.93.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Freckelton, Jason
                   government contract


 2.94.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Fuentes, Catalina
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 17 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 55 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.95.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Gallego, Jean
                   government contract


 2.96.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Garcia, Samuel
                   government contract


 2.97.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Gomez, Alejandra
                   government contract


 2.98.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Gomez, Roberto
                   government contract


 2.99.       State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Gonzalez, Carolina
                   government contract


 2.100.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining
                                                                                          Gonzalez, Mayra
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 18 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20          Page 56 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.101.      State what the contract or                   Employment
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                160                             Grady Grant III
                                                                                          Attention: Grady Grant III 270 17th St. NW
             List the contract number of any                                              Unit 4603
                   government contract                                                    Atlanta, GA 30363


 2.102.      State what the contract or                   Safety Eyewear Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                205                             GrandVision USA Retail Holding Corporati
                                                                                          3601 SW 160th Ave
             List the contract number of any                                              Suite 400
                   government contract                                                    Miramar, FL 33027


 2.103.      State what the contract or                   Insurance Contract -
             lease is for and the nature of               Auto
             the debtor's interest

                  State the term remaining                334
                                                                                          Great Northern Insurance Co. (Chubb)
             List the contract number of any                                              18851 NE 29th Ave 500
                   government contract                                                    Aventura, FL 33180


 2.104.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Gregor, Elizabeth
                   government contract


 2.105.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Guerrero, Wilfredo
                   government contract


 2.106.      State what the contract or                   Agent Agreement
             lease is for and the nature of
             the debtor's interest                                                        Gustavo Mancera

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 19 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 57 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining                3515

             List the contract number of any
                   government contract


 2.107.      State what the contract or                   Manufacturing
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                262                             Halodine, LLC
                                                                                          7315 Wisconsin Ave.
             List the contract number of any                                              Ste 400W
                   government contract                                                    Bethesda, MD 20814


 2.108.      State what the contract or                   Confidential Quotation
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Halodine, LLC
                                                                                          7315 Wisconsin Ave.
             List the contract number of any                                              Ste 400W
                   government contract                                                    Bethesda, MD 20814


 2.109.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Henriquez, Winston
                   government contract


 2.110.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Hernandez, Luis
                   government contract


 2.111.      State what the contract or                   Insurance Contract -
             lease is for and the nature of               Crime
             the debtor's interest

                  State the term remaining                315                             Hiscox Insurance Company, Inc.
                                                                                          444 W. 47th St.
             List the contract number of any                                              Suite 900
                   government contract                                                    Kansas City, MO 64112




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 20 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 58 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.112.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Infante, Yamil
                   government contract


 2.113.      State what the contract or                   Utility Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          International Consulting Group
             List the contract number of any                                              1551 Winter Springs Blvd.
                   government contract                                                    Winter Springs, FL 32708


 2.114.      State what the contract or                   Independent Contractor
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                                IRC Consulting, Inc.
                                                                                          Attn: Charles Sweet, President 1020 Holland Drive
             List the contract number of any                                              Suite 114
                   government contract                                                    Boca Raton, FL 33487


 2.115.      State what the contract or                   Independent Contractor
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                                IRC Consulting, Inc.
                                                                                          Attn: Charles Sweet, President 1020 Holland Drive
             List the contract number of any                                              Suite 114
                   government contract                                                    Boca Raton, FL 33487


 2.116.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Jorge, Berta
                   government contract


 2.117.      State what the contract or                   Loan Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                JP Morgan Chase
                                                                                          1301 2nd Ave
             List the contract number of any                                              Seattle, WA 98101
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 21 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 59 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.118.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Karakuza, Ahmet
                   government contract


 2.119.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Kumar, Ravish
                   government contract


 2.120.      State what the contract or                   Professional Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                                Kurtzman Carson Consultants, LLC
                                                                                          222 N. Pacific Coast Highway
             List the contract number of any                                              3rd Floor
                   government contract                                                    El Segundo, CA 90245


 2.121.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                24                              Laboratorios Salvat, S.A.
                                                                                          1200 Brickell Ave.
             List the contract number of any                                              Suite 1950
                   government contract                                                    Miami, FL 33131


 2.122.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Lee, Brian
                   government contract


 2.123.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest                                                        Leyva, David

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 22 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 60 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.124.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Lisboa, Bianca
                   government contract


 2.125.      State what the contract or                   Insurance Contract -
             lease is for and the nature of               Key Man Life &
             the debtor's interest                        Disability Insurance

                  State the term remaining                8
                                                                                          Lloyd's of London
             List the contract number of any                                              175 Water Street
                   government contract                                                    New York, NY 10038


 2.126.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Lobo, Roland
                   government contract


 2.127.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Lora, Lucero
                   government contract


 2.128.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Loyola, Martin
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 23 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 61 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.129.      State what the contract or                   Key Employee
             lease is for and the nature of               Retention Payment
             the debtor's interest                        Agreement

                  State the term remaining                712

             List the contract number of any                                              Lucy Chua
                   government contract


 2.130.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Mackey, James
                   government contract


 2.131.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Mais, Marlon
                   government contract


 2.132.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Manrique, Carlos
                   government contract


 2.133.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Manrique, Hector
                   government contract


 2.134.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining
                                                                                          Martin, Onorio
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 24 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 62 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.135.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Martinez, Isaac
                   government contract


 2.136.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Martinez, Michelle
                   government contract


 2.137.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Mata, Adriana
                   government contract


 2.138.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Matrix Packaging Machinery, LLC
             List the contract number of any                                              650 N. Dekora Woods Blvd
                   government contract                                                    Saukville, WI 53080


 2.139.      State what the contract or                   Operating Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Members of the Tamarac 10200, LLC
                                                                                          18851 Northeast 29th Ave
             List the contract number of any                                              Suite 414
                   government contract                                                    Aventura, FL 33180


 2.140.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest                                                        Mendoza, Miguel

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 25 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 63 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.141.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Montano, Luz
                   government contract


 2.142.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Morales, Alberto
                   government contract


 2.143.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Morales, Joel
                   government contract


 2.144.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Morales, Yerlin
                   government contract


 2.145.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Morris, Davion
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 26 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20          Page 64 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.146.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Murillo, Ana
                   government contract


 2.147.      State what the contract or                   Independent Contractor
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                          Muscato & Associates, LLC
             List the contract number of any                                              Attn: Elizabeth Muscato, Principal 202 Ridgecote L
                   government contract                                                    Kennett Square, PA 19348


 2.148.      State what the contract or                   Insurance Contract -
             lease is for and the nature of               Cargo
             the debtor's interest

                  State the term remaining                321

             List the contract number of any                                              Navigators Insurance Company, Inc.
                   government contract


 2.149.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Negreira, Jenifer
                   government contract


 2.150.      State what the contract or                   Investment Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          NHTV (AIV) ULM Holdings LLC and NHTV ULM
             List the contract number of any                                              Attn: Frederik Wijsenbeek MS Capital Partners Advi
                   government contract                                                    New York, NY 10036


 2.151.      State what the contract or                   Loan Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                NHTV ULM Holdings, LLC
                                                                                          Attn: Frederik Wijsenbeek MS Capital Partners Advi
             List the contract number of any                                              New York, NY 10036
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 27 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 65 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.152.      State what the contract or                   Forbearance
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                          NHTV ULM Holdings, LLC
             List the contract number of any                                              Attn: Frederik Wijsenbeek MS Capital Partners Advi
                   government contract                                                    New York, NY 10036


 2.153.      State what the contract or                   Insurance Contract -
             lease is for and the nature of               Cyber
             the debtor's interest

                  State the term remaining                331                             North American Capacity Insurance Compan
                                                                                          1160 Battery Street
             List the contract number of any                                              Suite 350
                   government contract                                                    San Francisco, CA 94111


 2.154.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Nunez, Mariana
                   government contract


 2.155.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Nunez, Maydelin
                   government contract


 2.156.      State what the contract or                   Equipment Lease
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                          Nutritional Formulators Inc.
             List the contract number of any                                              10407 N. Commerce Parkway
                   government contract                                                    Miramar, FL 33025


 2.157.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest                                                        Oancea, Radu

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 28 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 66 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.158.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Orozco, Jenifer
                   government contract


 2.159.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Ortega, Juan
                   government contract


 2.160.      State what the contract or                   Key Employee
             lease is for and the nature of               Retention Payment
             the debtor's interest                        Agreement

                  State the term remaining                712

             List the contract number of any                                              Oscar Velasquez
                   government contract


 2.161.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Owens, Cheryl
                   government contract


 2.162.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Paladin Management Group, LLC
                                                                                          633 West 5th Street
             List the contract number of any                                              28th Floor
                   government contract                                                    Los Angeles, CA 90071




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 29 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 67 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.163.      State what the contract or                   Employment
             lease is for and the nature of               Agreement dated
             the debtor's interest                        October 15, 2019

                  State the term remaining
                                                                                          Paul Pham
             List the contract number of any                                              2000 NE 59th Court
                   government contract                                                    Ft. Lauderdale, FL 33308


 2.164.      State what the contract or                   Key Employee
             lease is for and the nature of               Retention Payment
             the debtor's interest                        Agreement

                  State the term remaining                712

             List the contract number of any                                              Paul Pham
                   government contract


 2.165.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Peraza, Daniela
                   government contract


 2.166.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Petro, Alan
                   government contract


 2.167.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Pham, Paul
                   government contract


 2.168.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining
                                                                                          Pierre, Jessica
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 30 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 68 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.169.      State what the contract or                   Letter of Understanding
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Pinkerton Consulting and Investigations,
             List the contract number of any                                              101 N. Main St.
                   government contract                                                    Ann Arbor, MI 48104


 2.170.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Pizarro, Susana
                   government contract


 2.171.      State what the contract or                   Insurance Contract -
             lease is for and the nature of               Personal Umbrella
             the debtor's interest

                  State the term remaining                154
                                                                                          Progressive American Insurance Company
             List the contract number of any                                              18851 NE 29th Ave 500
                   government contract                                                    Aventura, FL 33180


 2.172.      State what the contract or                   Sales Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                PurityPro Solution Corp
                                                                                          444 Brickell Ave.
             List the contract number of any                                              Suite P-41
                   government contract                                                    Miami, FL 33131


 2.173.      State what the contract or                   Professional Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                                Quinn Emanuel Urquhart & Sullivan, LLP
                                                                                          865 S. Figueroa Street
             List the contract number of any                                              10th Floor
                   government contract                                                    Los Angeles, CA 90017


 2.174.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest                                                        Quiroga, Gloria

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 31 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 69 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.175.      State what the contract or                   Key Employee
             lease is for and the nature of               Retention Payment
             the debtor's interest                        Agreement

                  State the term remaining                712

             List the contract number of any                                              Radu Oancea
                   government contract


 2.176.      State what the contract or                   Professional Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                24
                                                                                          Rafael Rodriguez
             List the contract number of any                                              1341 Harbour Side Dr.
                   government contract                                                    Weston, FL 33326


 2.177.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Rakestraw, Randall
                   government contract


 2.178.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Ramgobin, Nanda
                   government contract


 2.179.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Ramirez, Barbara
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 32 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 70 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.180.      State what the contract or                   Employment
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                          Randall Rakestraw
             List the contract number of any                                              300 Morningside Dr.
                   government contract                                                    Miami Springs, FL 33166


 2.181.      State what the contract or                   Professional Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                                Ready Networks, LLC
                                                                                          1603 Orrington Ave
             List the contract number of any                                              Suite 1740
                   government contract                                                    Evanston, IL 60201


 2.182.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Recinos, Eduardo
                   government contract


 2.183.      State what the contract or                   Insurance Contract -
             lease is for and the nature of               Excess Private
             the debtor's interest                        Management Liability

                  State the term remaining                315                             Republic-Vanguard Insurance Company
                                                                                          444 W. 47th St.
             List the contract number of any                                              Suite 900
                   government contract                                                    Kansas City, MO 64112


 2.184.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Resources Connection, LLC ("RGP")
                                                                                          100 S. Ashley Dr S
             List the contract number of any                                              Ste 1120
                   government contract                                                    Tampa, FL 33602


 2.185.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining
                                                                                          Reyes, Ricardo
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 33 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 71 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.186.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Ricci, Antonio
                   government contract


 2.187.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Richards, Chevel
                   government contract


 2.188.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Rivero, Juan
                   government contract


 2.189.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Rodriguez, Angela
                   government contract


 2.190.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Roman, Maryuri
                   government contract


 2.191.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest                                                        Romero, Donald

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 34 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 72 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.192.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Romero, Uzcategui, Donald
                   government contract


 2.193.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Rommelag Engineering
                                                                                          Mayenner Str. 18
             List the contract number of any                                              71332
                   government contract                                                    Waiblingen, Germany


 2.194.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Rommelag Kunstoff-Maschinen Vertriebsges
                                                                                          Mayenner Str. 18
             List the contract number of any                                              71332
                   government contract                                                    Waiblingen, Germany


 2.195.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Rommelag Kunstoff-Maschinen Vertriebsges
                                                                                          Mayenner Str. 18
             List the contract number of any                                              71332
                   government contract                                                    Waiblingen, Germany


 2.196.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Rommelag Kunstoff-Maschinen Vertriebsges
                                                                                          Mayenner Str. 18
             List the contract number of any                                              71332
                   government contract                                                    Waiblingen, Germany




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 35 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 73 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.197.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Rommelag Kunstoff-Maschinen Vertriebsges
                                                                                          Mayenner Str. 18
             List the contract number of any                                              71332
                   government contract                                                    Waiblingen, Germany


 2.198.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Rommelag Kunstoff-Maschinen Vertriebsges
                                                                                          Mayenner Str. 18
             List the contract number of any                                              71332
                   government contract                                                    Waiblingen, Germany


 2.199.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Rommelag Kunstoff-Maschinen Vertriebsges
                                                                                          Mayenner Str. 18
             List the contract number of any                                              71332
                   government contract                                                    Waiblingen, Germany


 2.200.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                205                             RX2, LLC
                                                                                          Attention: Raj Prakash 1000 West Avenue
             List the contract number of any                                              BS108
                   government contract                                                    Miami Beach, FL 33139


 2.201.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Said, Adla
                   government contract


 2.202.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest
                                                                                          Salvat USA, Inc.
                  State the term remaining                                                1200 Brickell Ave.
                                                                                          Suite 1950
             List the contract number of any                                              Miami, FL 33131
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 36 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20          Page 74 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.203.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                Salvatori-Scott, Inc.
                                                                                          8501 Wade Blvd
             List the contract number of any                                              Ste 340
                   government contract                                                    Frisco, TX 75034


 2.204.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Sanchez, Ana
                   government contract


 2.205.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Santana, Brittany
                   government contract


 2.206.      State what the contract or                   Employment
             lease is for and the nature of               Agreement dated
             the debtor's interest                        December 6, 2019

                  State the term remaining

             List the contract number of any                                              Sarah Serrano
                   government contract


 2.207.      State what the contract or                   Key Employee
             lease is for and the nature of               Retention Payment
             the debtor's interest                        Agreement

                  State the term remaining                712

             List the contract number of any                                              Sarah Serrano
                   government contract


 2.208.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest                                                        Schmid, Ivonne

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 37 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 75 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.209.      State what the contract or                   Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Schnuck Markets, Inc.
             List the contract number of any                                              11420 Lackland Road
                   government contract                                                    St. Louis, MO 63146


 2.210.      State what the contract or                   Insurance Contract -
             lease is for and the nature of               Private Management
             the debtor's interest                        Liability Full Program

                  State the term remaining                315

             List the contract number of any                                              Scottsdale Indemnity Company
                   government contract


 2.211.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Seebaran, Adrian
                   government contract


 2.212.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Serrano, Sarah
                   government contract


 2.213.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Singh, Jaswattie
                   government contract



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 38 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20          Page 76 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.214.      State what the contract or                   Professional Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                                                SOLIC Capital Advisors, LLC and SOLIC Ca
                                                                                          425 W. New England Avenue
             List the contract number of any                                              Suite 300
                   government contract                                                    Winter Park, FL 32789


 2.215.      State what the contract or                   Service Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1119
                                                                                          Stericycle, Inc., on behalf of itself an
             List the contract number of any                                              28161 N. Keith Drive
                   government contract                                                    Lake Forest, IL 60045


 2.216.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Suarez, Edwin
                   government contract


 2.217.      State what the contract or                   Commercial Lease
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                          Tamarac 10200, LLC
             List the contract number of any                                              10200 NW 67th St
                   government contract                                                    Tamarac, FL 33321


 2.218.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Tavarez, Victoria
                   government contract


 2.219.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining
                                                                                          Tewari, Narvindra
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 39 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 77 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.220.      State what the contract or                   ACH Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                TinLof Technologies, Inc.
                                                                                          21011 Johnson Street
             List the contract number of any                                              #124
                   government contract                                                    Pembroke Pines, FL 33029


 2.221.      State what the contract or                   Maintenance & IT
             lease is for and the nature of               Support Plan
             the debtor's interest                        Agreement

                  State the term remaining                1058                            TinLof Technologies, Inc.
                                                                                          21011 Johnson Street
             List the contract number of any                                              #124
                   government contract                                                    Pembroke Pines, FL 33029


 2.222.      State what the contract or                   Maintenance
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                844                             TinLof Technologies, Inc.
                                                                                          21011 Johnson Street
             List the contract number of any                                              #124
                   government contract                                                    Pembroke Pines, FL 33029


 2.223.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Torres, Myrta
                   government contract


 2.224.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Trezza, Elsa
                   government contract


 2.225.      State what the contract or                   Customer Service
             lease is for and the nature of               Agreement                       UniClean Division of UniFirst Corporatio
             the debtor's interest                                                        13825 US Hwy 19 N
                                                                                          Clearwater, FL 33764
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 40 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 78 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining                1151

             List the contract number of any
                   government contract


 2.226.      State what the contract or                   Insurance Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                UnitedHealthcare Insurance Company
                                                                                          185 Asylum Street
             List the contract number of any                                              Cityplace I
                   government contract                                                    Hartford, CT 06103


 2.227.      State what the contract or                   Insurance Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                                UnitedHealthcare Insurance Company
                                                                                          185 Asylum Street
             List the contract number of any                                              Cityplace I
                   government contract                                                    Hartford, CT 06103


 2.228.      State what the contract or                   Insurance Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                298                             UnitedHealthcare Insurance Company
                                                                                          185 Asylum Street
             List the contract number of any                                              Cityplace I
                   government contract                                                    Hartford, CT 06103


 2.229.      State what the contract or                   Insurance Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                298                             UnitedHealthcare Insurance Company
                                                                                          185 Asylum Street
             List the contract number of any                                              Cityplace I
                   government contract                                                    Hartford, CT 06103


 2.230.      State what the contract or                   Insurance Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                298                             UnitedHealthcare Insurance Company
                                                                                          185 Asylum Street
             List the contract number of any                                              Cityplace I
                   government contract                                                    Hartford, CT 06103




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 41 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 79 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.231.      State what the contract or                   Insurance Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                298                             UnitedHealthcare Insurance Company
                                                                                          185 Asylum Street
             List the contract number of any                                              Cityplace I
                   government contract                                                    Hartford, CT 06103


 2.232.      State what the contract or                   Operating Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Unitholders of Unipharma, LLC
             List the contract number of any                                              Attn: Frederik Wijsenbeek MS Capital Partners Advi
                   government contract                                                    New York, NY 10036


 2.233.      State what the contract or                   Operating Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Unitholders of Unipharma, LLC
             List the contract number of any                                              Attn: Frederik Wijsenbeek MS Capital Partners Advi
                   government contract                                                    New York, NY 10036


 2.234.      State what the contract or                   Operating Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Unitholders of Unipharma, LLC
             List the contract number of any                                              Attn: Frederik Wijsenbeek MS Capital Partners Advi
                   government contract                                                    New York, NY 10036


 2.235.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Urrea, Angela
                   government contract


 2.236.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining
                                                                                          Valencia, JorgeOmar
             List the contract number of any
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 42 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 80 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.237.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Valencia, Oscar
                   government contract


 2.238.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Valentin, Jeremy
                   government contract


 2.239.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Vargas, Elsie
                   government contract


 2.240.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Vasquez, Angel
                   government contract


 2.241.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Vasquez, Gonzalo
                   government contract


 2.242.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest                                                        Vasquez, Rafael

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 43 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 81 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.243.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Velasquez, Oscar
                   government contract


 2.244.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Vogt, Richard
                   government contract


 2.245.      State what the contract or                   Supply Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Walgreens Co.
             List the contract number of any                                              200 Wilmot Road
                   government contract                                                    Deerfield, IL 60015


 2.246.      State what the contract or                   Equipment Lease
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                1636
                                                                                          Waste Management Inc. of Florida
             List the contract number of any                                              3821 NW 21st Ave.
                   government contract                                                    Pompano Beach, FL 33073


 2.247.      State what the contract or                   Insurance Contract -
             lease is for and the nature of               Product Recall
             the debtor's interest

                  State the term remaining                298                             Westchester Surplus Lines Insurance Co.
                                                                                          555 Long Wharf Drive
             List the contract number of any                                              Floor 10
                   government contract                                                    New Haven, CT 06511




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 44 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20          Page 82 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.248.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Williams, latonia
                   government contract


 2.249.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Willis, Annette
                   government contract


 2.250.      State what the contract or                   Insurance Contract -
             lease is for and the nature of               Flood (Tamarac 10200,
             the debtor's interest                        LLC)

                  State the term remaining                344
                                                                                          Wright National Flood Insurance Company
             List the contract number of any                                              18851 NE 29th Ave 500
                   government contract                                                    Aventura, FL 33180


 2.251.      State what the contract or                   Equipment Lease
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                          Xerox Corporation
             List the contract number of any                                              201 Merritt 7201
                   government contract                                                    Norwalk, CT 06851


 2.252.      State what the contract or                   Equipment Lease
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                144
                                                                                          Xerox Corporation
             List the contract number of any                                              201 Merritt 7201
                   government contract                                                    Norwalk, CT 06851


 2.253.      State what the contract or                   Equipment Lease
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                844                             Xerox Financial Services, LLC
                                                                                          45 Glover Ave.
             List the contract number of any                                              Norwalk, CT 06856
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 45 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                           Doc 14   Filed 12/22/20         Page 83 of 106
 Debtor 1 Unipharma, LLC                                                                          Case number (if known)   20-bk-23348-PDR
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

                    government contract


 2.254.      State what the contract or                   ACH Vendor Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Xerox Financial Services, LLC
             List the contract number of any                                              45 Glover Ave.
                   government contract                                                    Norwalk, CT 06856


 2.255.      State what the contract or                   Janitorial Service
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                          Yorkshire Building Service, Inc.
             List the contract number of any                                              3740 Park Central Blvd N.
                   government contract                                                    Pompano Beach, FL 33064


 2.256.      State what the contract or                   Employee Signed CA,
             lease is for and the nature of               WFH & Assignment
             the debtor's interest

                  State the term remaining

             List the contract number of any                                              Zamora, Minely
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                        Page 46 of 46
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                                 Case 20-23348-PDR                   Doc 14    Filed 12/22/20         Page 84 of 106

 Fill in this information to identify the case:

 Debtor name         Unipharma, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)         20-bk-23348-PDR
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Tamarac 10200,                    10200 N.W. 67th Street                           NHTV ULM Holding                D        2.1
             LLC                               Fort Lauderdale, FL 33321                        LLC                              E/F
                                                                                                                                G




Official Form 206H                                                         Schedule H: Your Codebtors                                        Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 20-23348-PDR             Doc 14       Filed 12/22/20         Page 85 of 106



Schedule A/B – Part 10: Exhibit 1: Material Licenses

 Agency                  License                    License        Issue Date   Expiry       Entity
                                                    Number                                   Listed

 NSF International       NSF GMP Registration       C0525214-      March 12,    3/12/2021    Unipharma
                         Program Requirements       DS-1           2020                      LLC
                         of NSF/ANSI 173,
                         Section 8
 UL                      Certificate of             i20-364411-1   May 4,       5/4/2023     Unipharma
                         Inspection                                2020                      LLC
 U.S. Food and Drug      Certificate of             14292651194    October 6,   Expired      Unipharma
 Administration          Registration                              2017                      LLC
 U.S. Food and Drug      Certificate of Free Sale   JTYD-5NFR      November     Expired      Unipharma
 Administration                                                    16, 2017                  LLC
 U.S. Food and Drug      Certificate of Free Sale   PKRN-4XFB      July 30,     Expired      Unipharma
 Administration                                                    2018                      LLC
 U.S. Food and Drug      Certificate of Free Sale   EQKE-68D M     July 30,     Expired      Unipharma
 Administration                                                    2018                      LLC
 U.S. Food and Drug      Certificate of Free Sale   4RVB-HR3M      July 3I,     Expired      Unipharma
 Administration                                                    2018                      LLC
 U.S. Food and Drug      Certificate of Free Sale   XZNW-M7YM      March 26,    Expired      Unipharma
 Administration                                                    2018                      LLC
 Certificate of          Certificate of             14292651194    December     12/31/2022   Unipharma
 Registration            Registration with FDA                     11, 2019                  LLC
 Certificate of          Certificate of             3011079709                  12/31/2020   Unipharma
 Registration            Registration with FDA                                               LLC
                         for FY2020
 U.S. Food and Drug      Certificate of Free Sale   WQMX-P6VR      February     2/19/2022    Unipharma
 Administration                                                    19, 2020                  LLC
 U.S. Food and Drug      Certificate of Free Sale   KGFA-HWQV      December     12/18/2021   Unipharma
 Administration                                                    18, 2019                  LLC
 U.S. Food and Drug      Certificate of Free Sale   QM29-5MVQ      December     12/16/2021   Unipharma
 Administration                                                    16, 2019                  LLC
 U.S. Food and Drug      Certificate of Free Sale   AKM4-87YP      October      10/30/2021   Unipharma
 Administration                                                    30, 2019                  LLC
 U.S. Food and Drug      Certificate of Free Sale   XE26-E8ZY      October      10/23/2021   Unipharma
 Administration                                                    23, 2019                  LLC
 U.S. Food and Drug      Certificate of Free Sale   F6UG-76GP      October      10/23/2021   Unipharma
 Administration                                                    23, 2019                  LLC
 U.S. Food and Drug      Certificate of Free Sale   SXGD-A2AG      September    9/4/2021     Unipharma
 Administration                                                    4, 2019                   LLC
 U.S. Food and Drug      Certificate of Free Sale   53YH-F2B6      July 3,      7/3/2021     Unipharma
 Administration                                                    2019                      LLC
 U.S. Food and Drug      Certificate of Free Sale   2DWQ-8Q7K      July 3,      7/3/2021     Unipharma
 Administration                                                    2019                      LLC
 U.S. Food and Drug      Certificate of Free Sale   3TJD-AR49      July 3,      7/3/2021     Unipharma
 Administration                                                    2019                      LLC
 U.S. Food and Drug      Certificate of Free Sale   QBDB-RU8G      June 18,     6/18/2021    Unipharma
 Administration                                                    2019                      LLC
 U.S. Food and Drug      Certificate of Free Sale   Q2CX-HMYE      June 18,     6/18/2021    Unipharma
 Administration                                                    2019                      LLC
 U.S. Food and Drug      Certificate of Free Sale   7FZP-YPN4      March 28,    3/28/2021    Unipharma
 Administration                                                    2019                      LLC
 U.S. Food and Drug      Certificate of Free Sale   M8SP-4XCB      March 28,    3/28/2021    Unipharma
 Administration                                                    2019                      LLC
 U.S. Food and Drug      Certificate of Free Sale   2TM5-FXYV      January      1/30/2021    Unipharma
 Administration                                                    30, 2019                  LLC
 U.S. Food and Drug      Certificate of Free Sale   HTV7-65JP      October      10/16/2022   Unipharma
 Administration                                                    16, 2020                  LLC
            Case 20-23348-PDR           Doc 14      Filed 12/22/20       Page 86 of 106



U.S. Food and Drug   Certificate of Free Sale   GJSA-32PU   August 31,   8/31/2022   Unipharma
Administration                                              2020                     LLC
U.S. Food and Drug   Certificate of Free Sale   4CY8-R5ET   June 25,     6/25/2022   Unipharma
Administration                                              2020                     LLC
U.S. Food and Drug   Certificate of Free Sale   FM96-UPA3   February     2/19/2022   Unipharma
Administration                                              19, 2020                 LLC
                 Case 20-23348-PDR        Doc 14   Filed 12/22/20       Page 87 of 106



Schedule A/B – Part 10: Exhibit 2: Domain Names

  Domain Name                  Expiration Date      Registrant Organization          Registrar

   bacigermin.com                  9/20/2020        Could not confirm            GoDaddy.com, LLC

   bacigermina.com                 9/29/2020        Could not confirm            GoDaddy.com, LLC

   bfsmanufacturing.us             9/30/2021        UniPharma USA                GoDaddy.com, LLC

   childsafetydose.com             10/1/2021        UniPharma, LLC               GoDaddy.com, LLC

   childsafetydose.us              9/30/2021        UniPharma USA                GoDaddy.com, LLC

   doctordosis.com                 2/10/2023        UniPharma USA                GoDaddy.com, LLC

   dosemed.com                     5/3/2022         UniPharma USA                GoDaddy.com, LLC

   dosemeds.com                    5/3/2022         UniPharma USA                GoDaddy.com, LLC

   drcarenutrition.com             9/18/2021        UniPharma USA                GoDaddy.com, LLC

   drclause.com                    7/9/2021         UniPharma, LLC               GoDaddy.com, LLC

   drclause.net                    7/9/2021         UniPharma, LLC               GoDaddy.com, LLC

   drkids.info                     2/16/2022        UniPharma, LLC               GoDaddy.com, LLC

   drkids.net                      2/16/2022        UniPharma USA                GoDaddy.com, LLC

   drkids.org                      2/16/2022        UniPharma USA                GoDaddy.com, LLC

   drkidsunidosis.com              6/8/2021         UniPharma USA                GoDaddy.com, LLC

   drvkids.com                     1/11/2021        UniPharma USA                GoDaddy.com, LLC

   enterogermine.com               6/18/2022        UniPharma USA                GoDaddy.com, LLC

   exactdose.us                    9/30/2021        UniPharma USA                GoDaddy.com, LLC

   FDAMEDSCORP.COM                 6/5/2022         FDAMEDSCORP., C.A.           GoDaddy.com, LLC

   fixcellhealth.com               3/16/2021        UniPharma USA                GoDaddy.com, LLC

   fixcellhealth.net               5/10/2021        UniPharma USA                GoDaddy.com, LLC

   fixcellhealth.org               5/10/2021        UniPharma USA                GoDaddy.com, LLC
              Case 20-23348-PDR   Doc 14   Filed 12/22/20       Page 88 of 106



fixcellhealth.us            5/10/2021       UniPharma USA                GoDaddy.com, LLC

fixcelline.com              3/16/2021       UniPharma USA                GoDaddy.com, LLC

fixcellusa.com              3/16/2021       UniPharma USA                GoDaddy.com, LLC

floragermina.com            10/3/2023       UniPharma USA                GoDaddy.com, LLC

fort-immune.com             3/27/2021       UniPharma USA                GoDaddy.com, LLC

gastrogermina.com           10/3/2020       Could not confirm            GoDaddy.com, LLC

glucbdol.com                5/23/2021       UniPharma USA                GoDaddy.com, LLC

glucel.com                  3/16/2021       UniPharma USA                GoDaddy.com, LLC

glucell.com                 3/16/2021       UniPharma USA                GoDaddy.com, LLC

gluta2.com                  3/7/2021        UniPharma USA                GoDaddy.com, LLC

glutacbd.com                6/6/2021        UniPharma                    GoDaddy.com, LLC

glutacbdol.com              5/23/2021       UniPharma                    GoDaddy.com, LLC

glutawell.com               4/17/2023       UniPharma USA                GoDaddy.com, LLC

glutaxell.com               4/9/2021        UniPharma USA                GoDaddy.com, LLC

glutaxell.info              4/9/2021        UniPharma USA                GoDaddy.com, LLC

glutaxell.net               4/9/2021        UniPharma USA                GoDaddy.com, LLC

glutaxell.org               4/9/2021        UniPharma USA                GoDaddy.com, LLC

glutguard.com               3/20/2021       UniPharma USA                GoDaddy.com, LLC

gluthaguard.com             3/19/2021       UniPharma USA                GoDaddy.com, LLC

gluthipharma.com            8/16/2021       UniPharma USA                GoDaddy.com, LLC

gluthisport.com             8/15/2021       UniPharma USA                GoDaddy.com, LLC

liolactil.com               5/21/2021       UniPharma USA                GoDaddy.com, LLC

liolactilkids.com           5/21/2021       UniPharma USA                GoDaddy.com, LLC

medidosis.com               5/3/2021        UniPharma USA                GoDaddy.com, LLC
              Case 20-23348-PDR   Doc 14   Filed 12/22/20       Page 89 of 106



monodose.us                 9/30/2021       UniPharma USA                GoDaddy.com, LLC

monodosis.us                9/30/2021       UniPharma USA                GoDaddy.com, LLC

mydrcare.com                9/18/2021       UniPharma USA                GoDaddy.com, LLC

mydrkids.com                2/16/2023       UniPharma USA                GoDaddy.com, LLC

ococell.com                 6/4/2021        UniPharma USA                GoDaddy.com, LLC

oxbin.com                   10/1/2021       UniPharma USA                GoDaddy.com, LLC

oxbin.us                    9/30/2021       UniPharma USA                GoDaddy.com, LLC

phytcell.com                3/23/2021       UniPharma USA                GoDaddy.com, LLC

rightdose.us                9/30/2021       UniPharma USA                GoDaddy.com, LLC

singledose.us               9/30/2021       UniPharma USA                GoDaddy.com, LLC

sweatandtrim.com            3/7/2021        UniPharma USA                GoDaddy.com, LLC

sweattrim.com               10/6/2020       Could not confirm            GoDaddy.com, LLC

theexactdose.us             9/30/2021       UniPharma USA                GoDaddy.com, LLC

therapcell.com              6/4/2021        UniPharma USA                GoDaddy.com, LLC

unidmed.com                 10/30/2021      UniPharma USA                GoDaddy.com, LLC

unidosis.us                 9/30/2021       UniPharma USA                GoDaddy.com, LLC

unifarma.us                 9/30/2021       UniPharma USA                GoDaddy.com, LLC

unifarmausa.com             10/1/2021       UniPharma USA                GoDaddy.com, LLC

unifarmausa.us              9/30/2021       UniPharma USA                GoDaddy.com, LLC

unipharmamx.com             5/22/2021       UniPharma USA                GoDaddy.com, LLC

UNIPHARMAUSA.COM            1/15/2025       Unipharma                    GoDaddy.com, LLC

unipharmausa.us             9/30/2021       UniPharma USA                GoDaddy.com, LLC

unipharmausallc.com         1/19/2023       UniPharma USA                GoDaddy.com, LLC

unitdose.us                 9/30/2021       UniPharma USA                GoDaddy.com, LLC
              Case 20-23348-PDR   Doc 14   Filed 12/22/20   Page 90 of 106



viucell.com                 9/29/2022       UniPharma USA            GoDaddy.com, LLC

vomcel.com                  3/19/2021       UniPharma USA            GoDaddy.com, LLC

vomcell.com                 3/19/2021       UniPharma USA            GoDaddy.com, LLC

vommune.com                 3/19/2021       UniPharma USA            GoDaddy.com, LLC

voncell.com                 3/19/2021       UniPharma USA            GoDaddy.com, LLC

vonmume.com                 3/19/2021       UniPharma USA            GoDaddy.com, LLC
              Case 20-23348-PDR           Doc 14     Filed 12/22/20      Page 91 of 106



Schedule A/B – Part 10: Exhibit 4: Trademarks

       Mark      Jurisdic Serial   Filing  Reg.   Reg.   Goods & Services          Owner
                 tion     No.      Date    No.    Date
       GLUTHICEL USPTO 88091       24-Aug-               Int. CL 5: Dietary        Unipharma, LLC
       L                  172      2018                  supplement with           10200 NW 67th
                                                         antioxidant and cell      St.
                                                         protection properties     Tamarac, FL
                                                                                   33321
       GLUTHITIO    USPTO 88090 24-Aug-                  Int. CL 5: Dietary        Unipharma, LLC
       NE                 561   2018                     supplements with          10200 NW 67th
                                                         antioxidant, immune       St.
                                                         and detox properties.     Tamarac, FL
                                                                                   33321
       GLUTHIAGE USPTO 88091 24-Aug-                     Int. CL 5: Dietary        Unipharma, LLC
                       170   2018                        supplement with           10200 NW 67th
                                                         antioxidant, antiaging    St.
                                                         and cell protection       Tamarac, FL
                                                         properties                33321
       GLUTHISPO USPTO 88091 24-Aug-                     Int. CL 5: Dietary        Unipharma, LLC
       RT              173   2018                        supplement with           10200 NW 67th
                                                         antioxidant, cell         St.
                                                         protection properties     Tamarac, FL
                                                         and energy enhancer       33321
       BIOACTIVE USPTO 87952 07-Jun-                     Int. Cl. 35 slogan to     Unipharma, LLC
       PHYTONUT        464   2018                        promote a brand line of   10200 NW 67th
       RIENTS                                            dietary supplements       St.
       COMPLEX                                           with antioxidant and      Tamarac, FL
                                                         cell protection           33321
                                                         properties which also
                                                         support the immune
                                                         system
       GLUTICELL    USPTO 87952 07-Jun-                  Int. Cl. 5 dietary        Unipharma, LLC
                          467   2018                     supplements with          10200 NW 67th
                                                         antioxidant and cell      St.
                                                         protection properties     Tamarac, FL
                                                         which also supports the   33321
                                                         immune system
       N-MMUNE      USPTO 87952 07-Jun-                  Int. Cl. 5 dietary        Unipharma, LLC
                          474   2018                     supplements with          10200 NW 67th
                                                         antioxidant and cell      St.
                                                         protection properties     Tamarac, FL
                                                         which also supports the   33321
                                                         immune system
       IMMUNCELL USPTO 87949 05-Jun-                     Int. Cl. 5 dietary        Unipharma, LLC
       .               083   2018                        supplement used as        10200 NW 67th
                                                         anti- aging, immune       St.
                                                         system supporter, cell    Tamarac, FL
                                                         repairer                  33321
       LIOLACTIL    USPTO 87906 03-May-                  Int. Cl. 5 dietary        Unipharma, LLC
       KIDS               382   2018                     supplement based on       10200 NW 67th
                                                         probiotics which          St.
                                                         promote the               Tamarac, FL
                                                         restoration of the        33321
                                                         digestive balance and
                                                         improve the immune
                                                         system in children
       Case 20-23348-PDR            Doc 14     Filed 12/22/20       Page 92 of 106



Mark       Jurisdic Serial   Filing  Reg.   Reg.   Goods & Services            Owner
           tion     No.      Date    No.    Date
SINGLE USE USPTO 87906       03-May-               Int. Cl. 16 slogan to       Unipharma, LLC
INNOVATIO           400      2018                  promote a dosing            10200 NW 67th
N                                                  device, which is a          St.
                                                   single use vial             Tamarac, FL
                                                                               33321
PROSPAN     USPTO 87906 03-May-                    Int. Cl. 5 dietary          Unipharma, LLC
                  390   2018                       supplements based on        10200 NW 67th
                                                   natural extracts use to     St.
                                                   support a healthy           Tamarac, FL
                                                   respiratory tract,          33321
                                                   soothe irritated throat
                                                   and relieves cough
                                                   processes in kids and
                                                   adults
ATAMEL      USPTO 87906 03-May-                    Int. Cl. 5 analgesic and Unipharma, LLC
                  393   2018                       antipyretic products     10200 NW 67th
                                                   for adults and children St.
                                                                            Tamarac, FL
                                                                            33321
ENTEROGER USPTO 87906 03-May-                      Int. Cl. 5 dietary          Unipharma, LLC
MINA            387   2018                         supplement based on         10200 NW 67th
                                                   probiotics which            St.
                                                   promote the                 Tamarac, FL
                                                   restoration of the          33321
                                                   digestive balance
BIOACTIVE USPTO 87906 03-May-                      Int. Cl. 5 slogan to        Unipharma, LLC
PHYTONUT        427   2018                         promote a brand line of     10200 NW 67th
RIENTS                                             dietary supplements         St.
WITH                                               with antioxidant and        Tamarac, FL
LIPOSOMAL                                          cell protection             33321
GLUTATHIO                                          properties, which also
NE                                                 support the immune
                                                   system
            USPTO 87906 03-May- 61537 15-Sep-      Int. Cl. 18 logo of the  Unipharma,
                  421   2018    37    2020         umbrella brand DR.KIDS LLC 10200 NW
                                                   to promote               67th St.
                                                   pharmaceuticals and     Tamarac, FL
                                                   nutraceutical products 33321
                                                   for children use
            USPTO 87906 03-May- 59275 3-Dec-       Int. Cl. 35 business logo   Unipharma, LLC
                  418   2018    58    2019         to identify a company       10200 NW 67th
                                                   (Unipharma, LLC)            St.
                                                   located in Tamarac,         Tamarac, FL
                                                   Florida which is a blow-    33321
                                                   fill-seal and traditional
                                                   filling manufacturing
                                                   facility capable of
                                                   offering the highest
                                                   quality of
                                                   pharmaceuticals and
                                                   nutraceuticals
                                                   formulations
NATURALLY USPTO 87810 26-Feb-                      Int. Cl. 16 slogan to       Unipharma, LLC
EASY            517   2018                         promote dietary             10200 NW 67th
                                                   supplements, otc and        St.
                                                   cosmetic belonging to a     Tamarac, FL
        Case 20-23348-PDR             Doc 14     Filed 12/22/20        Page 93 of 106



Mark       Jurisdic Serial   Filing   Reg.   Reg.      Goods & Services          Owner
           tion     No.      Date     No.    Date
                                                       brand. This slogan will   33321
                                                       be always along with
                                                       the brand
LIPOSOMAL USPTO 87809 23-Feb-                          Int. Cl. 5 slogan to      Unipharma, LLC
MOLECULAR       130   2018                             identify a dietary        10200 NW 67th
ACTIVATION                                             supplements and           St.
                                                       cosmetic line with        Tamarac, FL
                                                       antioxidant and anti-     33321
                                                       aging power, use as
                                                       immune system
                                                       supporters and cell
                                                       repair supporters which
                                                       defend muscle against
                                                       free radicals and
                                                       support healthy
                                                       immune system
FLORAGERM USPTO 87648 17-Oct-                          Int. Cl. 5 dietary        Unipharma, LLC
INA             107   2017                             supplement based on       10200 NW 67th
                                                       probiotics which          St.
                                                       naturally promote the     Tamarac, FL
                                                       restoration of the        33321
                                                       digestive balance, help
                                                       maintain healthy
                                                       digestive system,
                                                       provide support against
                                                       occasional digestive
                                                       discomfort, support a
                                                       healthy immune system
DREAM      USPTO 87630 02-Oct-                         Int. Cl. 5 dietary        Unipharma, LLC
TIME             034   2017                            supplement formulated     10200 NW 67th
                                                       in liquid form for        St.
                                                       helping and supporting    Tamarac, FL
                                                       relaxation and sleep,     33321
                                                       for use as a sleep aid,
                                                       for regulating sleep
                                                       cycles, for use as a
                                                       relaxing times
                                                       supporter, and
                                                       consisting of a calming
                                                       herb used for
                                                       treatment of anxiety
                                                       and insomnia
GLUTACELL USPTO 87630 02-Oct-                          Int. Cl. 5 dietary        Unipharma, LLC
                038   2017                             supplement formulated     10200 NW 67th
                                                       as oral solution with     St.
                                                       antioxidant power         Tamarac, FL
                                                       which defends muscles     33321
                                                       against free radicals
                                                       and supports healthy
                                                       immune functions
DCARE      USPTO 87536 20-Jul-         55316 31-Jul-   Int. Cl. 5 dietary        Unipharma, LLC
                 336   2017            34    2018      supplements; vitamin      10200 NW 67th
                                                       preparations; vitamin     St.
                                                       supplements; vitamins;    Tamarac, FL
                                                       liquid vitamin            33321
                                                       supplements; mixed
                                                       vitamin preparations
       Case 20-23348-PDR            Doc 14     Filed 12/22/20      Page 94 of 106



Mark       Jurisdic Serial   Filing  Reg.   Reg.   Goods & Services            Owner
           tion     No.      Date    No.    Date
MILLENNIAL USPTO 87430       28-Apr-               Int. Cl. 25 t-shirts;       Unipharma, LLC
PLUS                383      2017                  graphic t-shirts; short-    10200 NW 67th
                                                   sleeved or long-sleeved     St.
                                                   t-shirts                    Tamarac, FL
                                                                               33321
MILLENNIAL USPTO 87430 28-Apr-                     Int. Cl. 25 t-shirts;       Unipharma, LLC
USE              369   2017                        graphic t-shirts; short-    10200 NW 67th
                                                   sleeved or long-sleeved     St.
                                                   t-shirts                    Tamarac, FL
                                                                               33321
MILLENNIAL USPTO 87430 28-Apr-                     Int. Cl. 25 t-shirts;       Unipharma, LLC
FRIENDLY         394   2017                        graphic t-shirts; short-    10200 NW 67th
                                                   sleeved or long-sleeved     St.
                                                   t-shirts                    Tamarac, FL
                                                                               33321
FIXCELL     USPTO 87414 17-Apr-                    Int. Cl. 5 nutraceuticals   Unipharma, LLC
                  054   2017                       for use as a dietary        10200 NW 67th
                                                   supplement for aging,       St.
                                                   immune system, cell         Tamarac, FL
                                                   fixation                    33321
U-LOCK      USPTO 87390 29-Mar-                    Int. Cl. 9 slogan to        Unipharma, LLC
SYSTEM            314   2017                       promote our child           10200 NW 67th
                                                   resistant blow fill seal    St.
                                                   container, which will       Tamarac, FL
                                                   be used to contain and      33321
                                                   dispense products for
                                                   children use
PUSH BALL   USPTO 87390 29-Mar-                    Int. Cl. 10 medical         Unipharma, LLC
TECHNOLO          308   2017                       devices for use in          10200 NW 67th
GY                                                 treating or diagnosing      St.
                                                   infections; medical         Tamarac, FL
                                                   apparatus and units for     33321
                                                   dosage, measuring and
                                                   monitoring, namely,
                                                   drug delivery devices
                                                   and systems; medical
                                                   apparatus, namely,
                                                   infusion and injection
                                                   devices for
                                                   administering drugs
SINGLE    USPTO 87343 21-Feb-                      Int. Cl. 5 slogan used      Unipharma, LLC
DOSE            529   2017                         for promoting our           10200 NW 67th
INNOVATIO                                          innovative technology       St.
N                                                  bfs which lets make         Tamarac, FL
                                                   different products in       33321
                                                   single-use vials
                                                   (unidose presentation).
                                                   This trademark will be
                                                   used on websites,
                                                   shows, flyers along
                                                   with our different
                                                   products. Those
                                                   products belong to
                                                   different categories of
                                                   goods as: allergy
                                                   medications; allergy
       Case 20-23348-PDR             Doc 14    Filed 12/22/20      Page 95 of 106



Mark      Jurisdic Serial   Filing   Reg.   Reg.   Goods & Services          Owner
          tion     No.      Date     No.    Date
                                                   relief medication,
                                                   dietary supplements,
                                                   medicated water for
                                                   the treatment of
                                                   allergies, cough, cold,
                                                   flu, headache, pain;
                                                   medicated nasal
                                                   moisturizers, pain
                                                   relief medication,
                                                   saline solution for
                                                   medical purposes
DRDOSE    USPTO 87333 13-Feb-                      Int. Cl. 5 allergy        Unipharma, LLC
                418   2017                         medications; allergy      10200 NW 67th
                                                   relief medication;        St.
                                                   amino acid                Tamarac, FL
                                                   preparations for          33321
                                                   medical purposes;
                                                   dietary supplements;
                                                   dietary and nutritional
                                                   supplements; fungal
                                                   medications;
                                                   medicated water for
                                                   the treatment of
                                                   allergies, cold, cough,
                                                   flu, headache, pain;
                                                   mineral, vitamin, or
                                                   nutritionally enhanced
                                                   water for medical
                                                   purposes;
                                                   nutraceuticals for use
                                                   as a dietary
                                                   supplement; nutritional
                                                   supplements;
                                                   nutritional
                                                   supplements, namely,
                                                   probiotic compositions;
                                                   pain relief medication;
                                                   parasiticides for
                                                   medical use; plant
                                                   extracts for medical,
                                                   veterinary and
                                                   pharmaceutical
                                                   purposes; protein
                                                   dietary supplements;
                                                   saline solution for
                                                   medical purposes;
                                                   vitamin and mineral
                                                   preparations for
                                                   medical use; vitamin
                                                   and mineral
                                                   supplements; vitamin
                                                   and mineral
                                                   preparations for
                                                   medical use; vitamin
                                                   and mineral
                                                   supplements; vitamin
                                                   preparations; vitamin
                                                   supplements; vitamins;
                                                   dietary and nutritional
        Case 20-23348-PDR             Doc 14     Filed 12/22/20        Page 96 of 106



Mark       Jurisdic Serial   Filing   Reg.   Reg.      Goods & Services          Owner
           tion     No.      Date     No.    Date
                                                       supplements; liquid
                                                       nutritional supplement;
                                                       liquid vitamin
                                                       supplements; mineral,
                                                       vitamin, or
                                                       nutritionally enhanced
                                                       water for medical
                                                       purposes; multi-
                                                       vitamin preparations




DKIDS      USPTO 87314 26-Jan-                         Int. Cl. 5 allergy        Unipharma, LLC
                 666   2017                            medications; allergy      10200 NW 67th
                                                       relief medication;        St.
                                                       dietary supplements;      Tamarac, FL
                                                       products for the          33321
                                                       treatment of allergies,
                                                       cough, flu, headache
                                                       and pain; pain relief
                                                       medication; saline
                                                       solution for medical
                                                       purposes
UNIPHARMA USPTO 87305 18-Jan-                          Int. Cl. 3 non-           Unipharma, LLC
USA             152   2017                             medicated dental          10200 NW 67th
                                                       rinse; non-medicated      St.
                                                       feminine hygiene wash     Tamarac, FL
                                                                                 33321
HIMASAL    USPTO 87305 18-Jan-         53564 12-Dec- Int. Cl. 5 allergy relief   Unipharma, LLC
                 216   2017            45    2017    medication; medicated       10200 NW 67th
                                                     nasal moisturizers;         St.
                                                     nasal rinse; saline         Tamarac, FL
                                                     solution for medical        33321
                                                     purposes
UNICITRA-K USPTO 87305 18-Jan-         54600 01-May- Int. Cl. 5 dietary          Unipharma, LLC
                 219   2017            33    2018    supplements for the         10200 NW 67th
                                                     treatment and               St.
                                                     prevention of kidney        Tamarac, FL
                                                     stones; dietary             33321
                                                     supplements for the
                                                     treatment of kidney
                                                     diseases; dietary
                                                     supplements for use in
                                                     urology; dietary
                                                     supplements for urine
                                                     alkalizing
UNISELTZER USPTO 87151 26-Aug-                         Int. Cl. 5 medicated      Unipharma, LLC
                 651   2016                            water for the             10200 NW 67th
       Case 20-23348-PDR               Doc 14     Filed 12/22/20        Page 97 of 106



Mark        Jurisdic Serial   Filing   Reg.   Reg.     Goods & Services           Owner
            tion     No.      Date     No.    Date
                                                        treatment of              St.
                                                        gastroesophageal          Tamarac, FL
                                                        reflux disease,           33321
                                                        indigestion, flatulence
                                                        and nausea
DR. KIDS    USPTO 87105 15-Jul-         54702 15-May- Int. Cl. 5 allergy relief   Unipharma, LLC
                  718   2016            97    2018    medication; amino acid      10200 NW 67th
                                                      preparations for            St.
                                                      medical purposes;           Tamarac, FL
                                                      dietary supplements;        33321
                                                      medicated water for
                                                      the treatment of
                                                      allergies, cough, cold,
                                                      flu, headache, pain;
                                                      pain relief medication;
                                                      saline solution for
                                                      medical purposes;
                                                      allergy medications
GLUTADOSE USPTO 88189 12-Dec- 59457 24-Dec- Int. Cl. 5 Dietary                    Unipharma, LLC
                823   2018    60    2019    supplements with                      10200 NW 67th
                                            antioxidant and cell                  St.
                                            protection properties                 Tamarac, FL
                                            which also supports the               33321
                                            immune system
GLUTASPOR USPTO 88189 12-Nov-                           Int. Cl. 5 Dietary        Unipharma, LLC
T               827   2018                              supplements with          10200 NW 67th
                                                        antioxidant, cell         St.
                                                        protection properties     Tamarac, FL
                                                        and energy enhancer.      33321
GLUTAAGE    USPTO 88189 12-Nov-                         Int. Cl. 5 Dietary        Unipharma, LLC
                  828   2018                            supplement with           10200 NW 67th
                                                        antioxidant, antiaging    St.
                                                        and cell protection       Tamarac, FL
                                                        properties.               33321
GDAVIR-19   USPTO 88820 3-March-                        Int. Cl. 5. Dietary       Unipharma, LLC
                  169   2020                            supplement with           10200 NW 67th
                                                        antioxidant and cell      St.
                                                        protection properties     Tamarac, FL
                                                        which also supports the   33321
                                                        immune system.
GLUTALCYS USPTO 88920 18-May-                           Int. Cl. 5. Dietary       Unipharma, LLC
                459   2020                              supplements with          10200 NW 67th
                                                        antioxidant and cell      St.
                                                        protection properties     Tamarac, FL
                                                        which also supports the   33321
                                                        immune system
GLUTAWELL USPTO 88920 18-May-                           Int. Cl. 5. Dietary       Unipharma, LLC
                547   2020                              supplements with          10200 NW 67th
                                                        antioxidant and cell      St.
                                                        protection properties     Tamarac, FL
                                                        which also supports the   33321
                                                        immune system
GLUTAVIR    USPTO 88920 18-May-                         Int. Cl. 5. Dietary       Unipharma, LLC
                  557   2020                            supplements with          10200 NW 67th
                                                        antioxidant and cell      St.
                                                        protection properties     Tamarac, FL
        Case 20-23348-PDR              Doc 14    Filed 12/22/20     Page 98 of 106



Mark        Jurisdic Serial   Filing   Reg.   Reg.   Goods & Services          Owner
            tion     No.      Date     No.    Date
                                                     which also supports the 33321
                                                     immune system


GLUTAIMMU USPTO 88920 18-May-                        Int. Cl. 5. Dietary       Unipharma, LLC
NE              562   2020                           supplements with          10200 NW 67th
                                                     antioxidant and cell      St.
                                                     protection properties     Tamarac, FL
                                                     which also supports the   33321
                                                     immune system
THE EXACT USPTO 87106 19-Jul-                                                  Unipharma,
DOSE FOR        787   2016                                                     LLC 10200 NW
YOUR                                                                           67th St.
HEALTH                                                                         Tamarac, FL
                                                                               33321
             USPT     8750     22-                                             Unipharma,
             O        0543     Jun-                                            LLC 10200 NW
                               2017                                            67th St.
                                                                               Tamarac, FL
                                                                               33321
INTIFEMME   USPTO 87471 1-Jun-                                                 Unipharma,
                  415   2017                                                   LLC 10200 NW
                                                                               67th St.
                                                                               Tamarac, FL
                                                                               33321
GLUTAVIR    USPTO 90178 14-Sep-                                                Unipharma,
                  565   2020                                                   LLC 10200 NW
                                                                               67th St.
                                                                               Tamarac, FL
                                                                               33321
GLUTA       USPTO 90178 14-Sep-                                                Unipharma,
                  803   2020                                                   LLC 10200 NW
                                                                               67th St.
                                                                               Tamarac, FL
                                                                               33321
MYDRKIDS    USPTO 90144 28-Aug-                                                Unipharma,
                  347   2020                                                   LLC 10200 NW
                                                                               67th St.
                                                                               Tamarac, FL
                                                                               33321
FLORAGERM USPTO 88960 11-Jun-                                                  Unipharma,
INA             702   2020                                                     LLC 10200 NW
                                                                               67th St.
                                                                               Tamarac, FL
                                                                               33321
UNISELTZER USPTO 88960 11-Jun-                                                 Unipharma,
                 691   2020                                                    LLC 10200 NW
                                                                               67th St.
                                                                               Tamarac, FL
                                                                               33321
DKIDS       Canada 20151 3-Mar-                                                Unipharma,
                   60    2020                                                  LLC
        Case 20-23348-PDR               Doc 14    Filed 12/22/20       Page 99 of 106



Mark         Jurisdic Serial   Filing   Reg.   Reg.     Goods & Services    Owner
             tion     No.      Date     No.    Date
N-MMUNE      Canada 20151      3-Mar-                                        Unipharma,
                      86       2020                                          LLC
DCARE        Canada 20151 3-Mar-                                             Unipharma,
                    88    2020                                               LLC
UNISELTZER Canada 20151 3-Mar-                                               Unipharma,
                  94    2020                                                 LLC
GLUTASPOR Canada 20151 3-Mar-                                                Unipharma,
T                99    2020                                                  LLC
UNICITRA-K Canada 20152 3-Mar-                                               Unipharma,
                  05    2020                                                 LLC
GLUTADOSE Canada 20152 3-Mar-                                                Unipharma,
                 07    2020                                                  LLC
N-MMUNE      Costa    2020- 25-Mar-       2894 9-Jul-                        Unipharma LLC
             Rica     00024 2020         81    2020
                      94
DKIDS        Costa    2020- 25-Mar-       2894 9-Jul-                        Unipharma LLC
             Rica     00024 2020         80    2020
                      95
DCARE        Costa    2020- 25-Mar-       2894 9-Jul-                        Unipharma LLC
             Rica     00024 2020         82    2020
                      93
GLUTASPOR Costa       2020- 27-Feb- 2908 11-Sep-                             Unipharma LLC
T         Rica        00016 2020    52   2020
                      93
UNICITRA-K Costa      2020- 27-Feb- 2895 10-Jul-                             Unipharma LLC
           Rica       00016 2020    58   2020
                      92
GLUTADOSE Costa       2020- 27-Feb- 2895 10-Jul-                             Unipharma LLC
          Rica        00016 2020    59   2020
                      95
GLUTADOSE Guate       20200 6-Mar-                                           Unipharma,
          mala        02289 2020                                             LLC
DCARE        Guate    20200 6-Mar-                                           Unipharma,
             mala     02290 2020                                             LLC
DKIDS        Guate    20200 6-Mar-                                           Unipharma,
             mala     02291 2020                                             LLC
GLUTASPOR Guate       20200 27-Feb-                                          Unipharma,
T         mala        01950 2020                                             LLC
N - MMUNE    Guate    20200 27-Feb-                                          Unipharma,
             mala     01952 2020                                             LLC
UNICITRA -   Guate    20200 27-Feb-                                          Unipharma,
K            mala     01951 2020                                             LLC
UNIPHARMA Guate       20200 27-Feb-                                          Unipharma,
GLUTADOSE mala        01953 2020                                             LLC
UNIPHARMA Guate       20200 27-Feb-                                          Unipharma,
DCARE     mala        01955 2020
        Case 20-23348-PDR               Doc 14    Filed 12/22/20     Page 100 of 106



Mark         Jurisdic Serial   Filing    Reg.   Reg.   Goods & Services    Owner
             tion     No.      Date      No.    Date
                                                                            LLC

UNIPHARMA Guate       20200 27-Feb-                                         Unipharma,
DKIDS     mala        01954 2020                                            LLC
DCARE        Panam 27999 4-Mar-                                             Unipharma,
             a     7     2020                                               LLC
UNISELTZER Panam 28000 4-Mar-                                               Unipharma,
           a     3     2020                                                 LLC
DKIDS        Panam 27999 4-Mar-                                             Unipharma,
             a     8     2020                                               LLC
GLUTADOSE Panam 27999 4-Mar-                                                Unipharma,
          a     9     2020                                                  LLC
N - MMUNE    Panam 28000 4-Mar-                                             Unipharma,
             a     0     2020                                               LLC
UNICITRA -   Panam 28000 4-Mar-                                             Unipharma,
K            a     2     2020                                               LLC
GLUTASPOR Panam 28000 4-Mar-                                                Unipharma,
T         a     5     2020                                                  LLC
DKIDS        Argenti 38787 5-Mar-                                           Unipharma,
             na      56    2020                                             LLC
UNISELTZER Argenti 38787 5-Mar-                                             Unipharma,
           na      60    2020                                               LLC
GLUTADOSE Argenti 38787 5-Mar-                                              Unipharma,
          na      57    2020                                                LLC
N-MMUNE      Argenti 38787 5-Mar-                                           Unipharma,
             na      58    2020                                             LLC
DCARE        Argenti 38787 5-Mar-                                           Unipharma,
             na      55    2020                                             LLC
UNICITRA-K Argenti 38787 5-Mar-                                             Unipharma,
           na      59    2020                                               LLC
GLUTASPOR Argenti 38787 5-Mar-                                              Unipharma,
T         na      61    2020                                                LLC
GLUTASPOR Brazil      91942 17-Mar-                                         Unipharma,
T                     7006 2020                                             LLC
GLUTADOSE Brazil      91942 17-Mar-                                         Unipharma,
                      7111 2020                                             LLC
UNISELTZER Brazil     91942 17-Mar-                                         Unipharma,
                      7030 2020                                             LLC
UNIPHARMA Brazil      91942 17-Mar-                                         Unipharma,
UNICITRA-K            7065 2020                                             LLC
UNIPHARMA Brazil      91942 17-Mar-                                         Unipharma,
N-MMUNE               7081 2020                                             LLC
UNIPHARMA Brazil      91942 17-Mar-                                         Unipharma,
DKIDS                 7146 2020                                             LLC
        Case 20-23348-PDR           Doc 14   Filed 12/22/20        Page 101 of 106



Mark      Jurisdic Serial   Filing  Reg.   Reg.      Goods & Services    Owner
          tion     No.      Date    No.    Date
UNIPHARMA Brazil 91942      17-Mar-                                       Unipharma,
DCARE              7170     2020                                          LLC
GLUTASPOR Chile      13508 4-Mar-    13291 15-Jun-                        Unipharma,
T                    07    2020      58    2020                           LLC
GLUTADOSE Chile      13508 4-Mar-    13291 15-Jun-                        Unipharma,
                     11    2020      59    2020                           LLC
UNICITRA -   Chile   13508 4-Mar-    13291 15-Jun-                        Unipharma,
K                    06    2020      57    2020                           LLC
UNISELTZER Chile     13508 4-Mar-    13291 15-Jun-                        Unipharma,
                     13    2020      60    2020                           LLC
UNIPHARMA Ecuado 2020- 27-Feb-                                            Unipharma,
DCARE     r      14617 2020                                               LLC
UNISELTZER Ecuado 2020- 27-Feb-                                           Unipharma,
           r      14642 2020                                              LLC
UNIPHARMA Ecuado 2020- 27-Feb-                                            Unipharma,
GLUTASPOR r      14649 2020                                               LLC
T
UNICITRA -   Ecuado 2020- 27-Feb-                                         Unipharma,
K            r      14640 2020                                            LLC
UNIPHARMA Ecuado 2020- 27-Feb-                                            Unipharma,
DKIDS     r      14620 2020                                               LLC
GLUTADOSE Ecuado 2020- 27-Feb-                                            Unipharma,
          r      14623 2020                                               LLC
UNIPHARMA Ecuado 2020- 27-Feb-                                            Unipharma,
N - MMUNE r      14632 2020                                               LLC
DKIDS        Paragu 20142 3-Mar-                                          Unipharma,
             ay     04    2020                                            LLC
GLUTASPOR Paragu 20142 3-Mar-                                             Unipharma,
T         ay     01    2020                                               LLC
GLUTADOSE Paragu 20142 3-Mar-                                             Unipharma,
          ay     03    2020                                               LLC
N - MMUNE    Paragu 20142 3-Mar-                                          Unipharma,
             ay     00    2020                                            LLC
UNICITRA -   Paragu 20141 3-Mar-                                          Unipharma,
K            ay     99    2020                                            LLC
UNISELTZER Paragu 20141 3-Mar-                                            Unipharma,
           ay     98    2020                                              LLC
DCARE        Paragu 20142 3-Mar-                                          Unipharma,
             ay     05    2020                                            LLC
DKIDS        Peru    83972 28-Feb- P0029 30-Jul-                          Unipharma,
                     3-2020 2020   3495 2020                              LLC
UNICITRA -   Peru    83947 27-Feb- P0029 22-Jul-                          Unipharma,
K                    3-2020 2020   3351 2020                              LLC
N - MMUNE    Peru    83947 27-Feb- P0029 22-Jul-                          Unipharma,
       Case 20-23348-PDR              Doc 14   Filed 12/22/20     Page 102 of 106



Mark         Jurisdic Serial Filing    Reg. Reg.    Goods & Services    Owner
             tion     No.    Date      No.  Date
                      4-2020 2020      3352 2020                         LLC
DCARE        Peru     83947 27-Feb- P0029 22-Jul-                        Unipharma,
                      8-2020 2020   3354 2020                            LLC
GLUTASPOR Peru        83947 27-Feb- P0029 30-Jul-                        Unipharma,
T                     5-2020 2020   3649 2020                            LLC
GLUTADOSE Peru        83947 27-Feb- P0029 22-Jul-                        Unipharma,
                      6-2020 2020   3353 2020                            LLC
UNIPHARMA Urugua 51237 27-Feb-                                           Unipharma,
DCARE     y      3     2020                                              LLC
UNIPHARMA Urugua 51237 27-Feb-                                           Unipharma,
DKIDS     y      5     2020                                              LLC
N - MMUNE    Urugua 51238 27-Feb-                                        Unipharma,
             y      0     2020                                           LLC
UNICITRA -   Urugua 51238 27-Feb-                                        Unipharma,
K            y      3     2020                                           LLC
GLUTASPOR Urugua 51238 27-Feb-                                           Unipharma,
T         y      6     2020                                              LLC
UNISELTZER Urugua 51238 27-Feb-                                          Unipharma,
           y      5     2020                                             LLC
GLUTADOSE Urugua 51237 27-Feb-                                           Unipharma,
          y      9     2020                                              LLC
UNICITRA-K Europe 18202 26-Feb- 18202 17-Jun-                            Unipharma,
           an     878   2020    878   2020                               LLC
           Union
UNIPHARMA Europe 18202 26-Feb-                                           Unipharma,
N-MMUNE   an     877   2020                                              LLC
          Union
UNIPHARMA Europe 18202 26-Feb-                                           Unipharma,
DKIDS     an     875   2020                                              LLC
          Union
UNIPHARMA Europe 18202 26-Feb-                                           Unipharma,
DCARE     an     874   2020                                              LLC
          Union
UNIPHARMA Europe 18202 26-Feb-                                           Unipharma,
GLUTADOSE an     876   2020                                              LLC
          Union
UNIPHARMA Europe 18202 26-Feb-                                           Unipharma,
UNISELTZER an    880   2020                                              LLC
           Union
UNIPHARMA Europe 18202 26-Feb-                                           Unipharma,
GLUTASPOR an     883   2020                                              LLC
T         Union
BIO-BAK      Ukrain M2020 25-Aug-                                        Unipharma
             e      17266 2020                                           Limited
                                                                         Liability
                                                                         Company
        Case 20-23348-PDR           Doc 14         Filed 12/22/20     Page 103 of 106



Mark      Jurisdic   Serial   Filing    Reg.    Reg.    Goods & Services    Owner
          tion       No.      Date      No.     Date
UNIPHARMA United     32651    27-Feb-   32651   25-Jun-                      Unipharma LLC
DCARE     Arab       9        2020      9       2020
          Emirat
          es
N-MMUNE     United 32652 27-Feb-                                             Unipharma LLC
            Arab   3     2020
            Emirat
            es
GLUTADOSE United 32652 27-Feb- 32652 25-Jun-                                 Unipharma LLC
          Arab   1     2020    1     2020
          Emirat
          es
UNICITRA-K United 32652 27-Feb-                                              Unipharma LLC
           Arab   4     2020
           Emirat
           es
UNISELTZER United 32652 27-Feb-                                              Unipharma LLC
           Arab   6     2020
           Emirat
           es
GLUTASPOR United 32652 27-Feb-                                               Unipharma LLC
T         Arab   7     2020
          Emirat
          es
UNIPHARMA United 32652 27-Feb- 32652 25-Jun-                                 Unipharma LLC
DKIDS     Arab   0     2020    0     2020
          Emirat
          es
DCARE       Yemen 95082 2-Mar-          95082 2-Mar-                         Unipharma LLC
                        2020                  2020
GLUTADOSE Yemen 95083 2-Mar-            95083 2-Mar-                         Unipharma LLC
                      2020                    2020
UNISELTZER Yemen 95084 2-Mar-           95084 2-Mar-                         Unipharma LLC
                       2020                   2020
GLUTASPOR Yemen 95086 2-Mar-            95086 2-Mar-                         Unipharma LLC
T                     2020                    2020
DKIDS       Yemen 95123 2-Mar-          95123 2-Mar-                         Unipharma LLC
                        2020                  2020
UNICITRA-K Yemen 95126 2-Mar-           95126 2-Mar-                         Unipharma LLC
                       2020                   2020
N-MMUNE     Yemen 95122 2-Mar-          95122 2-Mar-                         Unipharma LLC
                        2020                  2020
GLUTADOSE China      44327 3-Mar-                                            Unipharma,
                     262   2020                                              LLC
UNIPHARMA China      44327 3-Mar-                                            Unipharma,
N-MMUNE              281   2020                                              LLC
UNICITRA-K China     44327 3-Mar-                                            Unipharma,
                     291   2020                                              LLC
        Case 20-23348-PDR            Doc 14    Filed 12/22/20     Page 104 of 106



Mark      Jurisdic Serial   Filing    Reg.   Reg.   Goods & Services    Owner
          tion     No.      Date      No.    Date
UNIPHARMA China 44329       3-Mar-                                       Unipharma,
DCARE              295      2020                                         LLC
UNIPHARMA China     44330 3-Mar-                                         Unipharma,
DKIDS               992   2020                                           LLC
UNISELTZER China    44336 3-Mar-                                         Unipharma,
                    608   2020                                           LLC
UNIPHARMA China     44339 3-Mar-                                         Unipharma,
GLUTASPOR           779   2020                                           LLC
T
GLUTADOSE India     44669 9-Mar-                                         Unipharma LLC
                    90    2020
UNIPHARMA India     44669 9-Mar-                                         Unipharma LLC
DKIDS               89    2020
UNICITRA-K India    44669 9-Mar-                                         Unipharma LLC
                    92    2020
UNISELTZER India    44669 9-Mar-                                         Unipharma LLC
                    93    2020
N-MMUNE     India   44669 9-Mar-                                         Unipharma LLC
                    91    2020
GLUTASPOR India     44669 9-Mar-                                         Unipharma LLC
T                   94    2020
DCARE       El     20201 25-Feb-                                         Unipharma LLC
            Salvad 85264 2020
            or
DKIDS       El     20201 25-Feb-                                         Unipharma LLC
            Salvad 85268 2020
            or
GLUTADOCE El     20201 25-Feb-                                           Unipharma LLC
          Salvad 85267 2020
          or
DCARE       El     20200 25-Feb-                                         Unipharma LLC
            Salvad 30057 2020
            or     5
DKIDS       El     20200 25-Feb-                                         Unipharma LLC
            Salvad 30058 2020
            or     0
GLUTADOSE El     20200 25-Feb-                                           Unipharma LLC
          Salvad 30057 2020
          or     9
N-NMUNE     El     20200 25-Feb-                                         Unipharma LLC
            Salvad 30057 2020
            or     8
UNIPHARMA El      20200 25-Feb-                                          Unipharma LLC
UNICITRA-K Salvad 30057 2020
           or     7
UNISELTZER El     20200 25-Feb-                                          Unipharma LLC
           Salvad 30075 2020
           or     3
        Case 20-23348-PDR           Doc 14     Filed 12/22/20     Page 105 of 106



Mark      Jurisdic   Serial   Filing  Reg.   Reg.   Goods & Services    Owner
          tion       No.      Date    No.    Date
GLUTASPOR El         20200    25-Feb-                                    Unipharma LLC
T         Salvad     30108    2020
          or         4
UNIPHARMA Pakista 56400 28-Feb-                                          Unipharma LLC
DCARE     n       6     2020
UNIPHARMA Pakista 56400 28-Feb-                                          Unipharma LLC
DKIDS     n       4     2020
GLUTADOSE Pakista 56400 28-Feb-                                          Unipharma LLC
          n       3     2020
N-MMUNE     Pakista 56400 28-Feb-                                        Unipharma LLC
            n       5     2020
UNIPHARMA Pakista 56400 28-Feb-                                          Unipharma LLC
UNICITRA-K n      9     2020
UNISELTZER Pakista 56400 28-Feb-                                         Unipharma LLC
           n       8     2020
GLUTASPOR Pakista 56400 28-Feb-                                          Unipharma LLC
T         n       7     2020
UNIPHARMA Nicarag 2020- 03-Mar-                                          Unipharma LLC
DCARE     ua      00058 2020
                  1
UNIPHARMA Nicarag 2020- 03-Mar-                                          Unipharma LLC
DCARE     ua      00058 2020
                  0
GLUTADOSE Nicarag 2020- 03-Mar-                                          Unipharma LLC
          ua      00057 2020
                  5
UNIPHARMA Nicarag 2020- 03-Mar-                                          Unipharma LLC
N-MMUNE   ua      00057 2020
                  6
UNICITRA-K Nicarag 2020- 03-Mar-                                         Unipharma LLC
           ua      00057 2020
                   7
UNISELTZER Nicarag 2020- 03-Mar-                                         Unipharma LLC
           ua      00057 2020
                   8
GLUTASPOR Nicarag 2020- 03-Mar-                                          Unipharma LLC
T         ua      00057 2020
                  9
DCARE       Hondur 10663- 03-Mar-                                        Unipharma LLC
            as     2020 2020
DKIDS       Hondur 10664- 03-Mar-                                        Unipharma LLC
            as     2020 2020
GLUTADOSE Hondur 10665- 03-Mar-                                          Unipharma LLC
          as     2020 2020
N-MMUNE     Hondur 10666- 03-Mar-                                        Unipharma LLC
            as     2020 2020
UNICITRA-K Hondur 10662- 03-Mar-                                         Unipharma LLC
           as     2020 2020
       Case 20-23348-PDR            Doc 14     Filed 12/22/20     Page 106 of 106



Mark      Jurisdic   Serial   Filing  Reg.   Reg.   Goods & Services    Owner
          tion       No.      Date    No.    Date
GLUTASPOR Hondur     10667-   03-Mar-                                    Unipharma LLC
T         as         2020     2020
